UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-6718 Dreyfus Investment Grade Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 7/31 Date of reporting period: 7/31/15 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Inflation Adjusted Securities Fund ANNUAL REPORT July 31, 2015 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 14 Financial Highlights 17 Notes to Financial Statements 26 Report of Independent Registered Public Accounting Firm 27 Important Tax Information 28 Information About the Renewal of the Funds Management Agreement 33 Board Members Information 36 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Inflation Adjusted Securities Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Inflation Adjusted Securities Fund, covering the 12-month period from August 1, 2014, through July 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Financial markets proved volatile on their way to posting mixed returns over the reporting period. U.S. bonds rallied in late 2014 amid robust investor demand and global economic weakness, but bond prices soon reversed course in anticipation of stronger domestic and global economic conditions in the spring and summer of 2015. Stocks also encountered a degree of turbulence at times, but the recovering U.S. economy enabled them to produce positive results for the reporting period overall. We expect economic uncertainty and bouts of market volatility to persist over the near term as some European countries continue to struggle with heavy debt burdens, China addresses a stubborn economic slowdown and stock market correction, geopolitical conflicts flare across the Middle East, and U.S. investors await the first in a series of short-term interest rate hikes.We remain more optimistic regarding the domestic economy’s longer-term outlook, which should be supported by improved consumer and business confidence as well as aggressively accommodative monetary policies from many of the world’s major central banks. As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation August 17, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of August 1, 2014, through July 31, 2015, as provided by Robert Bayston, CFA, David Horsfall, CFA, and Nate Pearson, CFA, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended July 31, 2015, Dreyfus Inflation Adjusted Securities Fund’s Class I shares produced a total return of -2.24%, Investor shares returned -2.52%, and Class Y shares returned -2.19%. 1 In comparison, the fund’s benchmark, the Barclays U.S. Treasury Inflation Protected Securities (TIPS) 1-10 Year Index (the “Index”), produced a -1.80% total return for the same period. 2 Treasury Inflation Protected Securities (“TIPS”) lost a degree of value amid fluctuating long-term interest rates. The fund underperformed its benchmark due, in part, to security selection. The Fund’s Investment Approach The fund seeks returns that exceed the rate of inflation.To pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in inflation-indexed securities, which are fixed income securities designed to protect investors from a loss of value due to inflation by periodically adjusting their principal and/or coupon according to the rate of inflation. The fund invests primarily in high-quality, U.S. dollar-denominated, inflation-indexed securities.To a limited extent, the fund may invest in foreign currency-denominated, inflation-protected securities and other fixed income securities not adjusted for inflation, which are rated investment grade or the unrated equivalent determined by Dreyfus. These other securities may include U.S. government bonds and notes, corporate bonds, mortgage-related securities, and asset-backed securities. The fund seeks to keep its average effective duration between two and ten years, and the fund may invest in securities of any maturity without restriction. Interest Rate Volatility and Low Inflation Hurt TIPS The final months of 2014 were characterized by generally robust U.S. economic growth.While long-term interest rates tend to rise in a recovering economy, persistent global economic weakness and aggressively accommodative monetary policies in overseas markets supported a surge in demand from foreign investors for U.S.Treasury The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) securities, keeping rates low. Meanwhile, inflation expectations remained low in an environment of plummeting energy prices. Consequently, TIPS generally underperformed nominal Treasuries over the reporting period’s first half. Economic conditions changed in early 2015 when harsh winter weather, lower oil prices, and a strengthening U.S. dollar weighed on U.S. GDP growth. Yet, bond yields began to climb in February as supply-and-demand influences normalized in the bond market. Moreover, the winter’s economic drags proved transitory, and the recovery regained traction in the spring. Domestic labor markets resumed their gains, housing markets strengthened, oil prices rebounded, and currency exchange rates stabilized. Consequently, U.S.Treasury securities generally lost value as long-term yields moved steadily higher through the reporting period’s end. Although inflationary pressures remained muted over the reporting period’s second half, the “breakeven rate” — the difference between yields on nominal U.S.Treasury securities and real yields on TIPS — gradually increased through June as the economic recovery gained momentum. However, most of those gains were erased by renewed volatility in July, and returns from TIPS mildly lagged their nominal counterparts for the reporting period overall. Fund Strategies Produced Mixed Results Early in the reporting period, we maintained the fund’s average duration in a shorter position than that of the benchmark, which prevented the fund from participating more fully in the market rally from late 2014 through January 2015.We subsequently reduced the fund’s average duration to a market-neutral posture, which helped mitigate the impact of rising rates over the reporting period’s second half. In addition, while our security selection strategy dampened the fund’s relative results during the spring and summer of 2015, an emphasis on seven-year maturities and underweighted exposure to TIPS with 10-year maturities enabled the fund to cushion weakness at the longer end of the market’s maturity range. A Market-Neutral Investment Posture The U.S. economy grew at an estimated 2.3% annualized rate during the second quarter of 2015, and signs of higher wage growth could boost the inflation rate closer to the Federal Reserve Board (the “Fed”)’s 2% target. These developments have supported widespread expectations among investors that the Fed will soon 4 begin to raise short-term interest rates, perhaps as early as its September meeting. We also note that the Fed has indicated that any rate hikes are likely to be modest and gradual, and that TIPS ended the reporting period with attractive valuations compared to nominal U.S.Treasury securities. The impact on TIPS of a less accommodative monetary policy is currently uncertain. On one hand, higher rates may dampen inflation expectations, which could hurt TIPS compared to nominal Treasuries. On the other hand, some maturity ranges could benefit if short-term rates rise and longer-term rates remain stable.Therefore, as of the reporting period’s end, we have maintained a generally market-neutral investment posture, but we are prepared to move quickly in adjusting the fund’s interest-rate and security selection strategies as market conditions evolve. August 17, 2015 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. Interest payments on inflation-protected bonds will vary as the bond’s principal value is periodically adjusted based on the rate of inflation. If the index measuring inflation falls, the interest payable on these securities will be reduced. Any increase in the principal amount of an inflation-protected bond (which follows a rise in the relevant inflation index), will be considered taxable ordinary income, even though investors do not receive their principal until maturity. During periods of rising interest rates and flat or declining inflation rates, inflation-protected bonds can underperform. Inflation-protected bonds issued by corporations generally do not guarantee repayment of principal. Investing internationally involves special risk, including changes in currency exchange rates, political, economic, and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity. Investments in foreign currencies are subject to the risk that those currencies will decline in relative value to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Each of these risks could increase the fund’s volatility. The fund may use derivative instruments, such as options, futures, and options on futures, forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps, and other credit derivatives. A small investment in derivatives could have a potentially large impact on the fund’s performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 Source: Lipper Inc. — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays U.S.Treasury Inflation Protected Securities (TIPS) 1-10Year Index is a rules-based, market value-weighted index that tracks inflation-protected securities issued by the U.S.Treasury with one to ten years of remaining maturity. It is the component (subset) of Barclays U.S.Treasury Inflation Protected Securities (TIPS). Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. †† The total return figures presented for ClassY shares of the fund reflect the performance of the fund’s Class I shares for the period prior to 7/1/13 (the inception date for ClassY shares). Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Investor, Class I and Class Y shares of Dreyfus Inflation Adjusted Securities Fund on 7/31/05 to a $10,000 investment made in the Barclays U.S.Treasury Inflation Protected Securities 1-10 Year Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account all applicable fees and expenses on all classes. The Index is a rules-based, market value-weighted index that tracks inflation-protected securities issued by the U.S. Treasury with 1-10 years of remaining maturity. It is the component (Subset) of Barclays U.S.Treasury Inflation-Protected Securities (TIPS). Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 7/31/15 Inception Date 1 Year 5 Years 10 Years Investor shares 10/31/02 –2.52 % % % Class I shares 10/31/02 –2.24 % % % Class Y shares 7/1/13 –2.19 % % † % † Barclays U.S. Treasury Inflation Protected Securities 1-10 Year Index –1.80 % % % Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. † The total return performance figures presented for ClassY shares of the fund reflect the performance of the fund’s Class I shares for the period prior to 7/1/13 (the inception date for ClassY shares). The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Inflation Adjusted Securities Fund from February 1, 2015 to July 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended July 31, 2015 Class I Shares Investor Shares Class Y Shares Expenses paid per $1,000 † $ 2.56 $ 3.64 $ 2.02 Ending value (after expenses) $ 982.10 $ 981.20 $ 982.90 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended July 31, 2015 Class I Shares Investor Shares Class Y Shares Expenses paid per $1,000 † $ 2.61 $ 3.71 $ 2.06 Ending value (after expenses) $ 1,022.22 $ 1,021.12 $ 1,022.76 † Expenses are equal to the fund’s annualized expense ratio of .52% for Class I, .74% for Investor Shares and .41% for ClassY, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS July 31, 2015 Principal Bonds and Notes—99.3% Amount ($) Value ($) U.S. Treasury Inflation Protected Securities: 0.13%, 4/15/17 18,743,312 a,b 18,828,238 0.13%, 4/15/19 18,274,927 a 18,350,604 0.13%, 4/15/20 11,249,635 a,b 11,250,512 0.13%, 1/15/22 27,969,829 a 27,620,206 0.13%, 7/15/22 6,219,089 a,b 6,151,556 0.13%, 1/15/23 7,936,766 a 7,774,309 0.38%, 7/15/23 8,117,327 a,b 8,117,960 0.63%, 7/15/21 13,809,165 a 14,161,947 0.63%, 1/15/24 17,735,869 a,b 17,976,970 1.25%, 7/15/20 16,386,307 a 17,370,764 1.38%, 7/15/18 5,160,215 a 5,420,646 2.13%, 1/15/19 14,142,009 a 15,241,324 2.38%, 1/15/25 10,564,058 a,b 12,392,136 Total Bonds and Notes (cost $185,156,812) Other Investment—.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,101,095) 1,101,095 c Total Investments (cost $186,257,907) % Cash and Receivables (Net) .1 % Net Assets % a Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. b Security, or portion thereof, on loan.At July 31, 2015, the value of the fund’s securities on loan was $68,518,040 and the value of the collateral held by the fund was $70,045,849, consisting of U.S. Government & Agency securities. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) U.S. Government & Agencies 99.3 Money Market Investments .6 † Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES July 31, 2015 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $68,518,040)—Note 1(b): Unaffiliated issuers 185,156,812 180,657,172 Affiliated issuers 1,101,095 1,101,095 Cash 140,543 Receivable for shares of Common Stock subscribed 256,847 Dividends, interest and securities lending income receivable 71,979 Prepaid expenses 14,807 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 70,068 Payable for shares of Common Stock redeemed 75,223 Accrued expenses 66,408 Net Assets ($) Composition of Net Assets ($): Paid-in capital 198,102,429 Accumulated distributions in excess of investment income—net (291 ) Accumulated net realized gain (loss) on investments (11,571,754 ) Accumulated net unrealized appreciation (depreciation) on investments (4,499,640 ) Net Assets ($) Net Asset Value Per Share Class I Shares Investor Shares Class Y Shares Net Assets ($) 20,099,054 21,488,499 140,443,191 Shares Outstanding 1,606,396 1,719,326 11,225,280 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Year Ended July 31, 2015 Investment Income ($): Income: Interest 1,024,138 Income from securities lending—Note 1(b) 18,362 Dividends; Affiliated issuers 1,152 Total Income Expenses: Management fee—Note 3(a) 599,809 Shareholder servicing costs—Note 3(b) 106,985 Professional fees 57,943 Directors’ fees and expenses—Note 3(c) 53,351 Registration fees 48,096 Prospectus and shareholders’ reports 19,677 Custodian fees—Note 3(b) 17,529 Loan commitment fees—Note 2 2,081 Miscellaneous 22,617 Total Expenses Less—reduction in fees due to earnings credits—Note 3(b) (14 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments (5,090,249 ) Net unrealized appreciation (depreciation) on investments (163,559 ) Net Realized and Unrealized Gain (Loss) on Investments ) Net (Decrease) in Net Assets Resulting from Operations ) See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS Year Ended July 31, 2015 2014 Operations ($): Investment income—net 115,578 5,826,240 Net realized gain (loss) on investments (5,090,249 ) (1,352,926 ) Net unrealized appreciation (depreciation) on investments (163,559 ) 788,268 Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Class I Shares (177,999 ) (4,357,105 ) Investor Shares (160,646 ) (501,079 ) Class Y Shares (1,353,505 ) (313,145 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class I Shares 16,150,219 46,799,725 Investor Shares 5,366,351 4,441,800 Class Y Shares 55,634,203 171,960,181 Dividends reinvested: Class I Shares 95,335 1,411,212 Investor Shares 155,202 481,408 Class Y Shares 374,968 105,612 Cost of shares redeemed: Class I Shares (29,110,224 ) (320,596,689 ) Investor Shares (10,052,111 ) (14,691,581 ) Class Y Shares (80,174,612 ) (1,835,639 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 230,421,793 342,255,511 End of Period Undistributed (distributions in excess of) investment income—net (291 ) 1,481,645 12 Year Ended July 31, 2015 2014 Capital Share Transactions: Class I Shares a Shares sold 1,280,154 3,683,590 Shares issued for dividends reinvested 7,508 110,337 Shares redeemed (2,282,189 ) (25,066,715 ) Net Increase (Decrease) in Shares Outstanding ) ) Investor Shares Shares sold 425,417 346,988 Shares issued for dividends reinvested 12,210 37,569 Shares redeemed (801,030 ) (1,155,729 ) Net Increase (Decrease) in Shares Outstanding ) ) Class Y a Shares sold 4,389,505 13,320,069 Shares issued for dividends reinvested 29,496 8,188 Shares redeemed (6,379,954 ) (142,102 ) Net Increase (Decrease) in Shares Outstanding ) a During the period ended July 31, 2014, 12,675,571 Class I shares representing $163,641,624 were exchanged for 12,675,571 ClassY shares. See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended July 31, Class I Shares 2015 2014 2013 a 2012 2011 Per Share Data ($): Net asset value, beginning of period 12.89 12.80 14.42 13.68 12.83 Investment Operations: Investment income—net b .01 .28 .26 .34 .62 Net realized and unrealized gain (loss) on investments (.30 ) .07 (1.07 ) .89 .76 Total from Investment Operations (.29 ) .35 (.81 ) 1.23 1.38 Distributions: Dividends from investment income—net (.09 ) (.26 ) (.28 ) (.37 ) (.50 ) Dividends from net realized gain on investments — — (.53 ) (.12 ) (.03 ) Total Distributions (.09 ) (.26 ) (.81 ) (.49 ) (.53 ) Net asset value, end of period 12.51 12.89 12.80 14.42 13.68 Total Return (%) (2.24 ) 2.76 (6.01 ) 9.16 10.95 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .52 .40 .37 .37 .40 Ratio of net expenses to average net assets .52 .40 .37 .37 .40 Ratio of net investment income to average net assets .05 2.23 1.85 2.45 4.71 Portfolio Turnover Rate 53.54 74.65 131.32 97.40 138.50 Net Assets, end of period ($ x 1,000) 20,099 33,537 305,695 308,977 206,693 a Effective July 1, 2013, the existing Institutional shares were redesignated as Class I shares. b Based on average shares outstanding. See notes to financial statements. 14 Year Ended July 31, Investor Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 12.90 12.81 14.42 13.68 12.83 Investment Operations: Investment income (loss)—net a (.03 ) .24 .20 .29 .51 Net realized and unrealized gain (loss) on investments (.29 ) .07 (1.05 ) .89 .82 Total from Investment Operations (.32 ) .31 (.85 ) 1.18 1.33 Distributions: Dividends from investment income—net (.08 ) (.22 ) (.23 ) (.32 ) (.45 ) Dividends from net realized gain on investments — — (.53 ) (.12 ) (.03 ) Total Distributions (.08 ) (.22 ) (.76 ) (.44 ) (.48 ) Net asset value, end of period 12.50 12.90 12.81 14.42 13.68 Total Return (%) (2.52 ) 2.44 (6.26 ) 8.80 10.60 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .74 .72 .70 .70 .73 Ratio of net expenses to average net assets .74 .72 .70 .70 .73 Ratio of net investment income (loss) to average net assets (.25 ) 1.92 1.40 2.05 3.90 Portfolio Turnover Rate 53.54 74.65 131.32 97.40 138.50 Net Assets, end of period ($ x 1,000) 21,488 26,864 36,559 63,053 46,476 a Based on average shares outstanding. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Year Ended July 31, Class Y Shares 2015 2014 2013 a Per Share Data ($): Net asset value, beginning of period 12.89 12.81 12.76 Investment Operations: Investment income—net b .01 .28 .03 Net realized and unrealized gain (loss) on investments (.29 ) .06 .05 Total from Investment Operations (.28 ) .34 .08 Distributions: Dividends from investment income—net (.10 ) (.26 ) (.03 ) Net asset value, end of period 12.51 12.89 12.81 Total Return (%) (2.19 ) 2.72 .60 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .41 .39 .36 d Ratio of net expenses to average net assets .41 .39 .36 d Ratio of net investment income to average net assets .11 2.24 2.36 d Portfolio Turnover Rate 53.54 74.65 131.32 Net Assets, end of period ($ x 1,000) 140,443 170,021 1 a From July 1, 2013 (commencement of initial offering) to July 31, 2013. b Based on average shares outstanding. c Not annulalized. d Annualized. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Inflation Adjusted Securities Fund (the “fund”) is a separate diversified series of Dreyfus Investment Grade Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering three series, including the fund. The fund’s investment objective is to seek returns that exceed the rate of inflation.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 1.1 billion shares of $.001 par value Common Stock. The fund currently offers three classes of shares: Class I (500 million shares authorized), Investor (500 million shares authorized) and Class Y (100 million shares authorized). Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Investor shares are subject to a Shareholder Services Plan fee. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized The Fund 17 NOTES TO FINANCIAL STATEMENTS (continued) by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). 18 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Directors (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the proce- The Fund 19 NOTES TO FINANCIAL STATEMENTS (continued) dures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of July 31, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Mutual Funds 1,101,095 — — U.S. Treasury — 180,657,172 — At July 31, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the 20 market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities.The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended July 31, 2015, The Bank of New York Mellon earned $4,740 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended July 31, 2015 were as follows: Affiliated Investment Value Value Net Company 7/31/2014 ($) Purchases ($) Sales ($) 7/31/2015 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 1,369,700 44,225,659 44,494,264 1,101,095 .6 (d) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended July 31, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended July 31, 2015, the fund did not incur any interest or penalties. Each tax year in the four-year period ended July 31, 2015 remains subject to examination by the Internal Revenue Service and state taxing authorities. At July 31, 2015, the components of accumulated earnings on a tax basis were as follows: accumulated capital losses $10,465,270 and unrealized depreciation $5,606,415. Under the Regulated Investment Company Modernization Act of 2010, the fund is permitted to carry forward capital losses for an unlimited period. Furthermore, capital loss carryovers retain their character as either short-term or long-term capital losses. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to July 31, 2015. The fund has $7,198,962 of short-term capital losses and $3,266,308 of long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal periods ended July 31, 2015 and July 31, 2014 were as follows: ordinary income $1,692,150 and $5,171,329, respectively. During the period ended July 31, 2015, as a result of permanent book to tax differences, primarily due to the tax treatment for treasury inflation-protected securities, the fund increased accumulated undistributed investment income-net by $94,636, decreased accumulated 22 net realized gain (loss) on investments by $58,174 and decreased paid-in capital by $36,462. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 8, 2014, the unsecured credit facility with Citibank, N.A. was $265 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended July 31, 2015, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .30% of the value of the fund’s average daily net assets and is payable monthly. (b) Under the Shareholder Services Plan, Investor shares pay the Distributor at an annual rate of .25% of the value of its average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended July 31, 2015, the fund was charged $64,712 pursuant to the Shareholder Services Plan. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended July 31, 2015, the fund was charged $9,742 for transfer agency services and $326 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $14. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended July 31, 2015, the fund was charged $17,529 pursuant to the custody agreement. During the period ended July 31, 2015, the fund was charged $11,591 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $46,851, Shareholder Services Plan fees $5,256, custodian fees $12,000, Chief Compliance Officer fees $4,225 and transfer agency fees $1,736. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 24 NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended July 31, 2015, amounted to $106,787,849 and $150,254,399, respectively. At July 31, 2015, the cost of investments for federal income tax purposes was $187,364,682; accordingly, accumulated net unrealized depreciation on investments was $5,606,415, consisting of $146,391 gross unrealized appreciation and $5,752,806 gross unrealized depreciation. The Fund 25 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Inflation Adjusted Securities Fund We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Inflation Adjusted Securities Fund (one of the series comprising Dreyfus Investment Grade Funds, Inc.) as of July 31, 2015, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the periods indicated therein. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of July 31, 2015 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Inflation Adjusted Securities Fund at July 31, 2015, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York September 28, 2015 26 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby reports 100% of ordinary income dividends paid during the fiscal year ended July 31, 2015 as qualifying “interest-related dividends.”Also, for state individual income tax purposes, the fund hereby reports 100% of the ordinary income dividends paid during its fiscal year ended July 31, 2015 as attributable to interest income from direct obligations of the United States. Such dividends are currently exempt from taxation for individual income tax purposes in most states, including New York, California, Connecticut and the District of Columbia. The Fund 27 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on July 22-23, 2015, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, a majority of whom are not “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting and compliance infrastructures. 28 Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended May 31, 2015, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was at or below the Performance Group and Performance Universe medians for all periods (ranking lowest in the Performance Group in the three-year period). The Board also noted that the fund’s yield performance was above the Performance Group and the Performance Universe medians for eight of the ten one-year periods ended May 31 (ranking highest in the Performance Group in two of the periods). Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index and noted that the fund’s performance was above the returns of the index in six of the ten years shown. The Fund 29 INFORMATION ABOUT THE RENEWAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the funds contractual management fee was below the Expense Group median, the funds actual management fee was at the Expense Group median and above the Expense Universe median and the funds total expenses were above the Expense Group and Expense Universe medians. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the funds primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the Similar Clients), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the funds management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. 30 The Board considered, on the advice of its counsel, the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board expressed some concern about the fund’s relative total return performance and agreed to closely monitor performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Fund 31 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined to renew the Agreement. 32 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (71) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Francine J. Bovich (63) Board Member (2015) † Principal Occupation During Past 5Years: • Trustee,The Bradley Trusts, private trust funds (2011-present) • Managing Director, Morgan Stanley Investment Management (1993-2010) Other Public Company Board Membership During Past 5Years: • Annaly Capital Management, Inc., Board Member (May 2014-present) No. of Portfolios for which Board Member Serves: 82 † Francine J. Bovich was elected as a Board Member on April 30, 2015. ————— Nathan Leventhal (72) Board Member (2009) Principal Occupation During Past 5Years: • President Emeritus of Lincoln Center for the Performing Arts (2001-present) • Chairman of the Avery Fisher Artist Program (1997-2014) • Commissioner, NYC Planning Commission (2007-2011) Other Public Company Board Membership During Past 5Years: • Movado Group, Inc., Director (2003-present) No. of Portfolios for which Board Member Serves: 52 The Fund 33 BOARD MEMBERS INFORMATION (Unaudited) (continued) INDEPENDENT BOARD MEMBERS (continued) Robin A. Melvin (51) Board Member (2014) Principal Occupation During Past 5Years: • Co-chairman, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2014-present; board member since 2013) • Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Roslyn M. Watson (65) Board Member (2014) Principal Occupation During Past 5Years: • Principal,Watson Ventures, Inc., a real estate investment company (1993-present) No. of Portfolios for which Board Member Serves: 68 ————— Benaree Pratt Wiley (69) Board Member (2009) Principal Occupation During Past 5Years: • Principal,The Wiley Group, a firm specializing in strategy and business development (2005-present) Other Public Company Board Membership During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) No. of Portfolios for which Board Member Serves: 68 34 INTERESTED BOARD MEMBERS J. Charles Cardona (59) Board Member (2014) Principal Occupation During Past 5Years: • President and a Director of the Manager (2008-present), Chairman of the Distributor (2013- present; previously, Executive Vice President, 1997-2013), President of Dreyfus Institutional Services Division No. of Portfolios for which Board Member Serves: 38 J. Charles Cardona is deemed to be an “interested person” (as defined under the Act) of the Company as a result of his affiliation with The Dreyfus Corporation. ————— Gordon J. Davis (73) Board Member (2012) Principal Occupation During Past 5Years: • Partner in the law firm of Venable LLP (2012-present) • Partner in the law firm of Dewey & LeBoeuf LLP (1994-2012) Other Public Company Board Membership During Past 5Years: • Consolidated Edison, Inc., a utility company, Director (1997-2014) • The Phoenix Companies, Inc., a life insurance company, Director (2000-2014) No. of Portfolios for which Board Member Serves: 64 Gordon J. Davis is deemed to be an “interested person” (as defined under the Act) of the Company as a result of his affiliation with Venable LLP, which provides legal services to the fund. ————— Isabel P. Dunst (68) Board Member (2014) Principal Occupation During Past 5Years: • Of Counsel to the law firm of Hogan Lovells LLP (2015-present; previously, Partner, 1990-2014) No. of Portfolios for which Board Member Serves: 38 Isabel P. Dunst is deemed to be an “interested person” (as defined under the Act) of the Company as a result of her affiliation with Hogan Lovells LLP, which provides legal services to BNY Mellon and certain of its affiliates. ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, New York, New York 10166. Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. Clifford L. Alexander, Jr., Emeritus Board Member Whitney I. Gerard, Emeritus Board Member George L. Perry, Emeritus Board Member The Fund 35 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009, Chairman of Dreyfus Transfer, Inc., an affiliate of the Manager and the transfer agent of the funds, since May 2011 and Executive Vice President of the Distributor since June 2007. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 69 investment companies (comprised of 145 portfolios) managed by the Manager. He is 56 years old and has been an employee of the Manager since February 1988. JOHN PAK, Chief Legal Officer since March 2013. Deputy General Counsel, Investment Management, of BNY Mellon since August 2014; Chief Legal Officer of the Manager since August 2012; from March 2005 to July 2012, Managing Director of Deutsche Bank, Deputy Global Head of Deutsche Asset Management Legal and Regional Head of Deutsche Asset Management Americas Legal. He is an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since August 2012. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. She is 52 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010 . Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. She is 42 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon and Secretary of the Manager, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. She is 59 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since February 1991. MAUREEN E. KANE, Vice President and Assistant Secretary since April 2015. Managing Counsel of BNY Mellon since July 2014; from October 2004 until July 2014, General Counsel, and from May 2009 until July 2014, Chief Compliance Officer of Century Capital Management. She is an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. She is 53 years old and has been an employee of the Manager since July 2014. 36 SARAH S. KELLEHER, Vice President and Assistant Secretary since April 2014. Senior Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager; from August 2005 to March 2013, Associate General Counsel of Third Avenue Management. She is 39 years old and has been an employee of the Manager since March 2013. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 56 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 56 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2003. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since August 2005. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (70 investment companies, comprised of 170 portfolios). He is 58 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. The Fund 37 For More Information Telephone 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Dreyfus Intermediate Term Income Fund ANNUAL REPORT July 31, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 23 Statement of Financial Futures 24 Statement of Options Written 26 Statement of Assets and Liabilities 27 Statement of Operations 28 Statement of Changes in Net Assets 30 Financial Highlights 34 Notes to Financial Statements 54 Report of Independent Registered Public Accounting Firm 55 Important Tax Information 56 Information About the Renewal of the Fund’s Management Agreement 61 Board Members Information 64 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Intermediate Term Income Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Intermediate Term Income Fund, covering the 12-month period from August 1, 2014, through July 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Financial markets proved volatile on their way to posting mixed returns over the reporting period. U.S. bonds rallied in late 2014 amid robust investor demand and global economic weakness, but bond prices soon reversed course in anticipation of stronger domestic and global economic conditions in the spring and summer of 2015. Stocks also encountered a degree of turbulence at times, but the recovering U.S. economy enabled them to produce positive results for the reporting period overall. We expect economic uncertainty and bouts of market volatility to persist over the near term as some European countries continue to struggle with heavy debt burdens, China addresses a stubborn economic slowdown and stock market correction, geopolitical conflicts flare across the Middle East, and U.S. investors await the first in a series of short-term interest rate hikes.We remain more optimistic regarding the domestic economy’s longer-term outlook, which should be supported by improved consumer and business confidence as well as aggressively accommodative monetary policies from many of the world’s major central banks. As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation August 17, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of August 1, 2014, through July 31, 2015, as provided by David Horsfall and David Bowser, CFA, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended July 31, 2015, Dreyfus Intermediate Term Income Fund’s Class A shares produced a total return of 0.97%, Class C shares returned 0.24%, Class I shares returned 1.31%, and ClassY shares returned 1.36%. 1 In comparison, the fund’s benchmark, the Barclays U.S. Aggregate Bond Index, achieved a total return of 2.82% for the same period. 2 Fixed income securities encountered heightened volatility during the reporting period amid changing economic sentiment and supply-and-demand dynamics. Overweighted exposure to investment-grade corporate bonds weighed on the fund’s results compared to the benchmark. The Fund’s Investment Approach The fund seeks to maximize total return, consisting of capital appreciation and current income.To pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in fixed income securities of U.S. and foreign issuers rated at least investment grade or the unrated equivalent as determined by Dreyfus.These securities include: U.S. government bonds and notes, corporate bonds, municipal bonds, convertible securities, preferred stocks, inflation-indexed securities, asset-backed securities, mortgage-related securities (including CMOs), and foreign bonds. Typically, the fund can be expected to have an average effective maturity ranging between five and ten years, and an average effective duration ranging between three and eight years. For additional yield, the fund may invest up to 20% of its assets in fixed income securities rated below investment grade (“high yield” or “junk bonds”) to as low as Caa/CCC or the unrated equivalent as determined by Dreyfus. The fund will focus primarily on U.S. securities but may invest up to 30% of its total assets in fixed income securities of foreign issuers, including those of issuers in emerging markets. After 2014 Rally, Bonds Faltered in 2015 The reporting period began near the start of a bond market rally in which robust demand for U.S. Treasury securities from overseas investors sent long-term interest The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) rates lower. Rates declined through the end of 2014 despite mounting evidence of accelerating economic growth as labor markets, consumer confidence, and business sentiment improved. Investor demand began to normalize in early 2015, and strong employment data fueled inflation concerns. These developments sent long-term bond yields higher until weaker-than-expected data in other areas of the economy dashed inflation fears. In fact, U.S. GDP expanded at an anemic 0.6% annualized rate over the first quarter of 2015 due to a strengthening U.S. dollar and severe winter weather.These drags proved transitory when the economy showed renewed signs of recovery in the spring, including a 2.3% annualized GDP growth rate for the second quarter. Consequently, long-term U.S. Treasury yields climbed through the reporting period’s end, erasing previous gains. In this environment, investment-grade corporate bonds fared relatively well early in the reporting period, but a rising supply of newly issued securities and volatile equity markets sparked later declines. Conversely, high yield corporate bonds, commercial mortgage-backed securities, and asset-backed securities held up well amid strong demand from investors seeking competitive yields. In overseas markets, European sovereign bonds responded well to aggressive quantitative easing by the European Central Bank, but bonds issued by some of the region’s more peripheral nations later suffered during a dispute regarding the debt crisis in Greece. Sector Allocations Dampened Relative Results The fund’s underperformance compared to its benchmark was mainly due to overweighted exposure to investment-grade corporate bonds, including credits from materials producers hurt by declining global commodity prices. To a lesser extent, the fund encountered shortfalls among sovereign bonds in Europe and Australia. In addition, a modestly short average duration prevented the fund from participating fully in the late-2014 bond market rally. Better duration-related results in 2015 were not enough to offset earlier weakness. On the other hand, the fund added value over the reporting period through overweighted positions and favorable security selections among commercial mortgage-backed securities and asset-backed securities. The fund also benefited from its positions in foreign currencies, including overweighted exposure to the strengthening U.S. dollar. 4 At times, the fund employed interest-rate futures to establish its duration positioning and currency forward contracts to hedge its currency positions. Anticipating Higher Short-Term Rates The U.S. economic recovery has regained traction, and the Federal Reserve Board is widely expected to begin raising short-term interest rates later this year, perhaps as soon as its September meeting. Therefore, we have maintained the fund’s modestly short average duration. In addition, we have trimmed its holdings of European sovereign bonds, and we have maintained underweighted exposure to U.S. Treasuries and residential mortgage-backed securities. We recently increased the fund’s exposure to investment-grade corporate bonds when valuations became more attractive. We have retained overweighted exposure to high yield bonds, commercial mortgages, and asset-backed securities, which historically have responded more to underlying business fundamentals than changing interest rates. August 17, 2015 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. Investing internationally involves special risk, including changes in currency exchange rates, political, economic, and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity.The fixed income securities of issuers located in emerging markets can be more volatile and less liquid than those of issuers in more mature economies. The fund may use derivative instruments, such as options, futures, and options on futures, forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps, and other credit derivatives. A small investment in derivatives could have a potentially large impact on the fund’s performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures for Class I andY shares reflect the absorption of certain fund expenses pursuant to an agreement by The Dreyfus Corporation which may be terminated after December 1, 2015. Had these expenses not been absorbed, the returns would have been lower. 2 Source: Lipper Inc. — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays U.S.Aggregate Bond Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities, and asset-backed securities with an average maturity of one to ten years. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. †† The total return figures presented for Class C shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 5/13/08 (the inception date for Class C shares). The total return figures presented for ClassY shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 7/1/13 (the inception date for ClassY shares), not reflecting the applicable sales charges for Class A shares. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C, Class I and Class Y shares of Dreyfus Intermediate Term Income Fund on 7/31/05 to a $10,000 investment made in the Barclays U.S. Aggregate Bond Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund invests primarily in debt securities and securities with debt-like characteristics of domestic and foreign issuers and maintains an average effective maturity ranging between five and ten years and an average effective duration ranging between three and eight years.The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities and asset-backed securities with an average maturity of 1-10 years. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 7/31/15 Inception Date 1 Year 5 Years 10 Years Class A shares with maximum sales charge (4.5%) 2/2/96 –3.60 % % % without sales charge 2/2/96 % % % Class C shares with applicable redemption charge † 5/13/08 –0.75 % % % †† without redemption 5/13/08 % % % †† Class I shares 5/31/01 % % % Class Y shares 7/1/13 % % †† % †† Barclays U.S. Aggregate Bond Index % % % Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In addition to the performance of Class A shares shown with and without a maximum sales charge, the fund’s performance shown in the table takes into account all other applicable fees and expenses on all classes. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. †† The total return performance figures presented for Class C shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 5/13/08 (the inception date for Class C shares). The total return performance figures presented for ClassY shares of the fund reflect the performance of the fund’s Class A shares for the period prior to 7/1/13 (the inception date for ClassY shares), not reflecting the applicable sales charges for Class A shares. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Intermediate Term Income Fund from February 1, 2015 to July 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended July 31, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ 4.37 $ 7.94 $ 2.75 $ 2.51 Ending value (after expenses) $ 981.30 $ 977.70 $ 982.20 $ 983.10 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended July 31, 2015 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .89% for Class A, 1.62% for Class C, .56% for Class I and .51% for ClassY, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS July 31, 2015 Coupon Maturity Principal Bonds and Notes—114.9% Rate (%) Date Amount ($) a Value ($) Asset-Backed Ctfs./ Auto Receivables—5.0% AmeriCredit Automobile Receivables Trust, Ser. 2013-1, Cl. D 2.09 2/8/19 4,275,000 4,268,053 AmeriCredit Automobile Receivables Trust, Ser. 2012-5, Cl. D 2.35 12/10/18 2,190,000 2,208,751 AmeriCredit Automobile Receivables Trust, Ser. 2012-4, Cl. D 2.68 10/9/18 2,970,000 3,023,677 AmeriCredit Automobile Receivables Trust, Ser. 2012-1, Cl. D 4.72 3/8/18 5,965,000 6,114,036 AmeriCredit Automobile Receivables Trust, Ser. 2011-5, Cl. D 5.05 12/8/17 6,895,000 7,078,314 Capital Auto Receivables Asset Trust, Ser. 2013-1, Cl. D 2.19 9/20/21 6,240,000 6,283,898 Santander Drive Auto Receivables Trust, Ser. 2013-1, Cl. D 2.27 1/15/19 2,935,000 2,928,280 Santander Drive Auto Receivables Trust, Ser. 2012-6, Cl. D 2.52 9/17/18 3,980,000 4,001,747 Santander Drive Auto Receivables Trust, Ser. 2012-5, Cl. C 2.70 8/15/18 4,545,000 4,590,827 Santander Drive Auto Receivables Trust, Ser. 2012-2, Cl. C 3.20 2/15/18 272,590 274,299 Santander Drive Auto Receivables Trust, Ser. 2012-1, Cl. C 3.78 11/15/17 476,743 479,180 Santander Drive Auto Receivables Trust, Ser. 2011-3, Cl. D 4.23 5/15/17 2,742,649 2,776,160 Santander Drive Auto Receivables Trust, Ser. 2011-4, Cl. D 4.74 9/15/17 3,235,000 3,304,520 Asset-Backed Ctfs./ Home Equity Loans—.2% Citigroup Mortgage Loan Trust, Ser. 2005-WF1, Cl. A5 5.01 11/25/34 468,864 b 479,274 First NLC Trust, Ser. 2005-2, Cl. M1 0.67 9/25/35 1,775,000 b 1,702,641 The Fund 9 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Asset-Backed Ctfs./ Manufactured Housing—.1% Origen Manufactured Housing Contract Trust, Ser. 2005-B, Cl. M2 6.48 1/15/37 878,922 Casinos & Gaming—.5% International Game Technology, Sr. Scd. Notes 6.25 2/15/22 5,165,000 c Commercial Mortgage Pass-Through Ctfs.—7.2% Aventura Mall Trust, Ser. 2013-AVM, Cl. C 3.87 12/5/32 6,550,000 b,c 6,783,858 Commercial Mortgage Trust, Ser. 2015-LC19, Cl. AM 3.53 2/10/48 2,535,000 2,571,136 Commercial Mortgage Trust, Ser. 2013-WWP, Cl. C 3.54 3/10/31 2,645,000 c 2,645,328 Commercial Mortgage Trust, Ser. 2013-WWP, Cl. B 3.73 3/10/31 2,235,000 c 2,301,497 Credit Suisse Mortgage Trust, Ser. 2014-USA, Cl. B 4.18 9/15/37 7,105,000 c 7,467,753 Credit Suisse Mortgage Trust, Ser. 2014-USA Cl. C 4.34 9/15/37 3,500,000 c 3,664,673 Credit Suisse Mortgage Trust, Ser. 2014-USA, Cl. E 4.37 9/15/37 2,800,000 c 2,606,787 Credit Suisse Mortgage Trust, Ser. 2014-USA, Cl. D 4.37 9/15/37 2,650,000 c 2,634,289 Extended Stay America Trust, Ser. 2013-ESH7, Cl. C7 3.90 12/5/31 6,430,000 c 6,512,005 GAHR Commercial Mortgage Trust, Ser. 2015-NRF, Cl. BFX 3.38 12/15/19 1,410,000 b,c 1,429,077 GAHR Commercial Mortgage Trust, Ser. 2015-NRF, Cl. DFX 3.38 12/15/19 3,180,000 b,c 3,148,143 Hilton USA Trust, Ser. 2013-HLT, Cl. CFX 3.71 11/5/30 4,835,000 c 4,879,364 Houston Galleria Mall Trust, Ser. 2015-HGLR, Cl. A1A2 3.09 3/5/37 865,000 c 856,753 Houston Galleria Mall Trust, Ser. 2015-HGLR, Cl. B 3.19 3/5/37 3,435,000 c 3,365,702 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2013-LC11, Cl. C 3.96 4/15/46 2,305,000 b 2,299,949 JPMBB Commercial Mortgage Securities Trust, Ser. 2014-C18, Cl. A5 4.08 2/15/47 4,790,000 5,159,434 Motel 6 Trust, Ser. 2015-MTL6, Cl. A2A2 2.61 2/5/30 6,500,000 c 6,517,150 UBS Commercial Mortgage Trust, Ser. 2012-C1, Cl. A3 3.40 5/10/45 1,815,000 1,892,558 WFRBS Commercial Mortgage Trust, Ser. 2013-C17, Cl. A4 4.02 12/15/46 1,050,000 1,132,439 Consumer Discretionary—3.4% 21st Century Fox America, Gtd. Notes 4.00 10/1/23 500,000 514,407 21st Century Fox America, Gtd. Debs. 7.63 11/30/28 2,670,000 3,397,062 Clear Channel Worldwide Holdings, Gtd. Notes, Ser. B 7.63 3/15/20 1,194,000 1,258,924 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 4,110,000 c 4,556,897 CVS Pass-Through Trust, Pass Thru Certificates Notes 8.35 7/10/31 7,104,771 c 9,518,418 Numericable-SFR, Sr. Scd. Bonds 6.00 5/15/22 800,000 c 816,000 Numericable-SFR, Sr. Scd. Bonds 6.25 5/15/24 500,000 c 509,725 Sky, Gtd. Notes 3.75 9/16/24 4,960,000 c 4,811,150 TCI Communications, Sr. Unscd. Debs. 7.88 2/15/26 355,000 482,206 Time Warner, Gtd. Debs. 5.35 12/15/43 5,790,000 6,045,466 The Fund 11 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Consumer Staples—2.0% Altria Group, Gtd. Notes 4.00 1/31/24 805,000 830,472 Altria Group, Gtd. Notes 4.75 5/5/21 1,475,000 1,602,725 ConAgra Foods, Sr. Unscd. Notes 4.65 1/25/43 921,000 814,882 Kraft Heinz Foods, Gtd. Notes 3.95 7/15/25 2,355,000 c 2,391,658 Pernod Ricard, Sr. Unscd. Notes 4.45 1/15/22 1,795,000 c 1,902,226 Reynolds American, Gtd. Bonds 3.75 5/20/23 3,190,000 c 3,141,464 Reynolds American, Gtd. Notes 4.85 9/15/23 4,595,000 4,889,829 Wm. Wrigley Jr., Sr. Unscd. Notes 3.38 10/21/20 3,325,000 c 3,424,115 Energy—5.2% Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 2,485,000 2,717,668 Continental Resources, Gtd. Notes 3.80 6/1/24 1,955,000 1,724,220 Continental Resources, Gtd. Notes 4.90 6/1/44 1,465,000 1,157,379 Continental Resources, Gtd. Notes 5.00 9/15/22 2,965,000 2,827,869 Energy Transfer Partners, Sr. Unscd. Notes 4.90 2/1/24 3,090,000 3,092,457 Energy Transfer Partners, Sr. Unscd. Notes 5.15 2/1/43 3,815,000 3,323,407 Ensco, Sr. Unscd. Notes 4.50 10/1/24 2,505,000 d 2,299,698 Freeport-McMoran Oil & Gas, Gtd. Notes 6.88 2/15/23 4,450,000 4,372,125 Kinder Morgan, Gtd. Notes 7.75 1/15/32 7,710,000 8,789,755 Petrobras Global Finance, Gtd. Notes 5.75 1/20/20 2,185,000 2,112,327 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Energy (continued) Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 3,060,000 3,195,870 Spectra Energy Partners, Sr. Unscd. Notes 2.95 9/25/18 1,185,000 1,211,950 Spectra Energy Partners, Sr. Unscd. Notes 4.75 3/15/24 995,000 1,049,187 Talisman Energy, Sr. Unscd. Bonds 3.75 2/1/21 1,915,000 1,881,240 Transocean, Gtd. Notes 6.38 12/15/21 3,290,000 b,d 2,792,388 Unit, Gtd. Notes 6.63 5/15/21 1,215,000 1,166,400 Williams Partners, Sr. Unscd. Notes 3.35 8/15/22 1,870,000 1,760,138 Williams Partners, Sr. Unscd. Notes 4.50 11/15/23 2,390,000 2,368,951 Williams Partners, Sr. Unscd. Notes 6.30 4/15/40 920,000 928,042 Financial—16.3% ABN AMRO Bank, Sr. Unscd. Notes 2.50 10/30/18 6,375,000 c 6,485,154 AIG SunAmerica Global Financing X, Sr. Scd. Notes 6.90 3/15/32 1,175,000 c 1,535,796 ARC Properties Operating Partnership, Gtd. Notes 2.00 2/6/17 2,765,000 2,713,156 ARC Properties Operating Partnership, Gtd. Notes 3.00 2/6/19 4,495,000 4,307,905 Bank of America, Sr. Unscd. Notes 1.33 1/15/19 5,720,000 b 5,774,334 Bank of America, Sr. Unscd. Notes 3.88 8/1/25 915,000 925,636 Bank of America, Sr. Unscd. Notes 4.00 4/1/24 5,280,000 5,416,187 Bank of America, Sub. Notes 4.25 10/22/26 5,625,000 5,552,049 Bank of America, Sr. Unscd. Notes 5.00 5/13/21 4,590,000 5,057,083 The Fund 13 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Financial (continued) Bank of America, Sub. Notes 5.70 5/2/17 785,000 833,344 Bank of America, Sr. Unscd. Notes 6.40 8/28/17 35,000 38,218 Barclays, Sub. Notes 4.38 9/11/24 5,220,000 5,104,779 Boston Properties, Sr. Unscd. Notes 3.70 11/15/18 1,540,000 1,619,770 Cincinnati Financial, Sr. Unscd. Notes 6.13 11/1/34 1,797,000 2,112,517 Cincinnati Financial, Sr. Unscd. Debs. 6.92 5/15/28 1,331,000 1,681,046 CIT Group, Sr. Unscd. Notes 5.00 5/15/17 1,185,000 d 1,229,437 Citigroup, Sr. Unscd. Notes 4.65 7/30/45 2,810,000 2,846,322 Citigroup, Sr. Unscd. Notes 5.38 8/9/20 5,170,000 5,800,585 Citigroup, Sub. Notes 5.50 9/13/25 10,000 10,969 DDR, Sr. Unscd. Notes 4.75 4/15/18 3,410,000 3,624,584 Denali Borrower, Sr. Scd. Notes 5.63 10/15/20 2,495,000 c 2,607,275 Discover Financial Services, Sr. Unscd. Notes 5.20 4/27/22 6,400,000 6,809,907 Ford Motor Credit, Sr. Unscd. Notes, Ser. 1 1.12 3/12/19 8,215,000 b 8,161,093 General Electric Capital, Gtd. Notes 0.80 1/14/19 5,045,000 b 5,046,988 Goldman Sachs Group, Sr. Unscd. Notes 1.37 11/15/18 5,710,000 b 5,749,313 Goldman Sachs Group, Sr. Unscd. Notes 1.88 11/29/23 5,300,000 b 5,433,783 Goldman Sachs Group, Sr. Unscd. Notes 5.75 1/24/22 1,975,000 2,263,461 Health Care REIT, Sr. Unscd. Notes 5.13 3/15/43 3,985,000 4,125,276 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Financial (continued) HSBC Holdings, Sr. Unscd. Notes 4.00 3/30/22 4,585,000 4,870,513 Hyundai Capital Services, Sr. Unscd. Notes 4.38 7/27/16 1,700,000 c 1,751,673 JPMorgan Chase & Co., Sr. Unscd. Notes 4.35 8/15/21 1,605,000 1,721,329 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 2,055,000 2,257,705 Liberty Mutual Group, Gtd. Notes 6.50 5/1/42 1,475,000 c 1,768,004 Morgan Stanley, Sr. Unscd. Bonds 3.70 10/23/24 5,460,000 5,473,945 Morgan Stanley, Sr. Unscd. Bonds 4.00 7/23/25 825,000 842,200 Morgan Stanley, Sr. Unscd. Notes 5.50 7/28/21 1,215,000 1,369,284 Morgan Stanley, Sr. Unscd. Notes 5.55 4/27/17 3,720,000 3,969,433 Nisource Capital Markets, Sr. Unscd. Notes 7.86 3/27/17 105,000 113,748 Pacific LifeCorp, Sr. Unscd. Notes 5.13 1/30/43 5,090,000 c 5,285,425 Prudential Financial, Jr. Sub. Notes 5.88 9/15/42 3,380,000 b 3,591,250 Regency Centers, Gtd. Notes 5.25 8/1/15 1,964,000 1,964,000 Regency Centers, Gtd. Notes 5.88 6/15/17 210,000 226,356 Royal Bank of Scotland Group, Sr. Unscd. Notes 2.55 9/18/15 3,770,000 3,776,488 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 5,995,000 b 6,627,616 Synchrony Financial, Sr. Unscd. Notes 3.75 8/15/21 2,285,000 2,299,172 Wells Fargo & Company, Sub. Notes 4.30 7/22/27 3,470,000 3,536,496 The Fund 15 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Foreign/Governmental—3.7% Brazilian Government, Sr. Unscd. Notes 2.63 1/5/23 5,590,000 d 4,877,275 Brazilian Government, Notes, Ser. F BRL 10.00 1/1/23 7,550,000 1,945,774 Comision Federal de Electricidad, Sr. Unscd. Notes 4.88 1/15/24 5,030,000 c 5,250,062 Hungarian Development Bank, Govt. Gtd. Notes 6.25 10/21/20 2,825,000 c 3,170,808 Korea Development Bank, Sr. Unscd. Notes 2.25 8/7/17 4,610,000 d 4,668,893 Mexican Government, Sr. Unscd. Notes 4.75 3/8/44 2,550,000 2,486,250 Petroleos Mexicanos, Gtd. Notes 5.50 1/21/21 4,495,000 4,876,131 Petroleos Mexicanos, Gtd. Bonds 6.63 6/15/35 15,000 16,125 Portuguese Government, Unscd. Notes 5.13 10/15/24 2,560,000 c 2,711,173 Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 1,860,000 2,205,588 Uruguayan Government, Sr. Unscd. Notes 4.50 8/14/24 2,495,000 2,638,463 Health Care—1.6% AmerisourceBergen, Sr. Unscd. Notes 3.25 3/1/25 1,535,000 1,489,871 Anthem, Sr. Unscd. Notes 2.30 7/15/18 4,250,000 4,260,115 Becton Dickinson and Company, Sr. Unscd. Notes 3.73 12/15/24 905,000 901,296 Becton Dickinson and Company, Sr. Unscd. Notes 4.69 12/15/44 635,000 632,720 CHS/Community Health Systems, Sr. Scd. Notes 5.13 8/1/21 390,000 405,600 CHS/Community Health Systems, Gtd. Notes 6.88 2/1/22 365,000 391,462 Fresenius Medical Care US Finance II, Gtd. Notes 4.13 10/15/20 1,590,000 c 1,629,750 Medtronic, Gtd. Notes 4.63 3/15/45 2,815,000 c 2,854,860 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Health Care (continued) Zimmer Biomet Holdings, Sr. Unscd. Notes 3.55 4/1/25 2,400,000 2,322,605 Industrial—.9% AECOM, Gtd. Notes 5.75 10/15/22 2,550,000 c 2,594,625 ERAC USA Finance, Gtd. Notes 3.85 11/15/24 500,000 c 508,304 ERAC USA Finance, Gtd. Notes 6.38 10/15/17 2,995,000 c 3,290,945 Waste Management, Gtd. Notes 6.10 3/15/18 1,700,000 1,894,815 Information Technology—.0% Hewlett-Packard, Sr. Unscd. Notes 6.00 9/15/41 320,000 Materials—1.9% Agrium, Sr. Unscd. Debs. 3.38 3/15/25 1,700,000 1,625,242 Agrium, Sr. Unscd. Debs. 4.13 3/15/35 1,075,000 986,634 Freeport-McMoRan, Gtd. Notes 5.45 3/15/43 2,685,000 1,986,900 Glencore Funding, Gtd. Notes 4.63 4/29/24 2,460,000 c 2,373,162 INEOS Group Holdings, Scd. Notes 6.13 8/15/18 2,405,000 c,d 2,456,106 LYB International Finance, Gtd. Bonds 4.00 7/15/23 1,855,000 1,889,342 Mosaic, Sr. Unscd. Notes 4.25 11/15/23 3,370,000 3,462,544 Vale Overseas, Gtd. Notes 4.38 1/11/22 3,240,000 d 3,127,248 Municipal Bonds—1.3% California, GO (Build America Bonds) 7.30 10/1/39 3,705,000 5,235,906 Chicago, GO (Project and Refunding Series) 6.31 1/1/44 920,000 813,814 The Fund 17 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Municipal Bonds (continued) Illinois, GO (Pension Funding Series) 5.10 6/1/33 1,605,000 1,523,193 New York City, GO (Build America Bonds) 5.99 12/1/36 3,830,000 4,725,416 Residential Mortgage Pass-Through Ctfs.—.0% Credit Suisse First Boston Mortgage Securities, Ser. 2004-7, Cl. 6A1 5.25 10/25/19 76,631 78,104 Prudential Home Mortgage Securities, Ser. 1994-A, Cl. 5B 6.73 4/28/24 557 b,c 500 Residential Funding Mortgage Securities I Trust, Ser. 2004-S3, Cl. M1 4.75 3/25/19 104,364 103,379 Telecommunications—2.9% Alcatel-Lucent USA, Gtd. Notes 6.75 11/15/20 2,028,000 c 2,187,705 Altice, Gtd. Notes 7.63 2/15/25 620,000 c 609,150 AT&T, Sr. Unscd. Notes 1.19 11/27/18 4,410,000 b 4,427,715 Digicel, Sr. Unscd. Notes 6.00 4/15/21 1,290,000 c 1,219,050 Digicel, Gtd. Notes 6.75 3/1/23 1,030,000 c 990,860 Frontier Communications, Sr. Unscd. Notes 8.75 4/15/22 4,290,000 4,276,594 Intelsat Jackson Holdings, Gtd. Notes 7.25 4/1/19 820,000 815,900 Rogers Communications, Gtd. Notes 4.10 10/1/23 2,550,000 d 2,600,345 T-Mobile USA, Gtd. Notes 6.13 1/15/22 1,260,000 d 1,319,850 Verizon Communications, Sr. Unscd. Notes 5.15 9/15/23 2,345,000 2,585,269 Verizon Communications, Sr. Unscd. Notes 6.55 9/15/43 2,025,000 2,400,757 18 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Telecommunications (continued) West, Gtd. Notes 5.38 7/15/22 2,790,000 c 2,660,963 Wind Acquisition Finance, Scd. Notes 7.38 4/23/21 790,000 c 839,375 U.S. Government Agency—.0% Small Business Administration Participation Ctfs., Gov’t Gtd. Debs., Ser. 97-J 6.55 10/1/17 28,415 U.S. Government Agencies/ Mortgage-Backed—25.6% Federal Home Loan Mortgage Corp: 4.00% 25,755,000 e,f 27,346,579 3.50%, 4/1/45 8,353,098 e 8,681,740 5.00%, 10/1/18—9/1/40 439,588 e 483,383 5.50%, 11/1/22—5/1/40 559,673 e 615,614 6.00%, 7/1/17—12/1/37 293,632 e 324,369 6.50%, 9/1/29—3/1/32 4,275 e 4,899 7.00%, 11/1/31 75,880 e 85,818 7.50%, 12/1/25—1/1/31 6,285 e 6,724 8.00%, 10/1/19—1/1/28 4,721 e 5,628 8.50%, 7/1/30 411 e 529 Multiclass Mortgage Participation Ctfs., REMIC, Ser. 51, Cl. E, 10.00%, 7/15/20 41,099 e 45,628 Federal National Mortgage Association: 3.00% 25,450,000 e,f 26,411,231 3.50% 41,740,000 e,f 43,402,295 4.00% 20,645,000 e,f 21,964,344 3.50%, 11/1/44—7/1/45 31,674,839 e 32,948,002 5.00%, 5/1/18—5/1/42 15,877,369 e 17,600,867 5.50%, 8/1/22—8/1/40 6,754,174 e 7,627,065 6.00%, 1/1/19—1/1/38 529,073 e 591,373 6.50%, 3/1/26—10/1/32 43,623 e 50,115 7.00%, 2/1/29—6/1/32 21,371 e 24,143 7.50%, 11/1/27—3/1/31 4,783 e 5,406 8.00%, 12/1/25 7,842 e 8,698 Pass-Through Ctfs., REMIC, Ser. 1988-16, Cl. B, 9.50%, 6/25/18 13,633 e 14,399 The Fund 19 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) U.S. Government Agencies/ Mortgage-Backed (continued) Government National Mortgage Association I: 3.00% 24,055,000 f 24,466,564 4.50% 26,230,000 f 28,268,976 5.50%, 4/15/33 847,132 971,361 6.50%, 4/15/28—7/15/32 13,586 15,663 7.00%, 4/15/28—9/15/31 6,004 6,642 7.50%, 12/15/26—11/15/30 1,515 1,539 8.00%, 5/15/26—10/15/30 9,762 10,270 8.50%, 4/15/25 2,650 3,001 9.00%, 10/15/27 7,507 7,647 9.50%, 11/15/17—2/15/25 12,058 12,490 Government National Mortgage Association II: 6.50%, 2/20/31—7/20/31 57,649 68,150 7.00%, 11/20/29 194 236 U.S. Government Securities—35.5% U.S. Treasury Bonds: 3.00%, 5/15/45 1,190,000 1,206,734 3.75%, 11/15/43 48,435,000 d 56,407,837 U.S. Treasury Floating Rate Notes; 0.20%, 7/31/16 195,330,000 b,d 195,379,223 U.S. Treasury Notes: 0.75%, 1/15/17 69,870,000 d 70,110,213 0.88%, 7/15/18 1,360,000 1,355,750 1.88%, 10/31/17 4,915,000 d 5,037,108 2.75%, 11/15/23 5,535,000 5,815,641 Utilities—1.6% AES, Sr. Unscd. Notes 8.00 6/1/20 1,089,000 1,272,769 Cleveland Electric Illuminating, Sr. Unscd. Notes 5.70 4/1/17 473,000 503,616 Commonwealth Edison, First Mortgage Bonds 6.15 9/15/17 60,000 65,902 Consolidated Edison Company of New York, Sr. Unscd. Debs., Ser. 06-D 5.30 12/1/16 675,000 709,240 20 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) a Value ($) Utilities (continued) Dynegy, Gtd. Notes 6.75 11/1/19 380,000 c 394,250 Dynegy, Gtd. Notes 7.38 11/1/22 4,790,000 c 4,979,205 Dynegy, Gtd. Notes 7.63 11/1/24 535,000 c 555,063 Enel, Sub. Bonds 8.75 9/24/73 1,415,000 b,c 1,664,040 Enel Finance International, Gtd. Notes 6.00 10/7/39 805,000 c 929,249 Exelon Generation, Sr. Unscd. Notes 5.20 10/1/19 2,200,000 2,427,614 Exelon Generation, Sr. Unscd. Notes 6.25 10/1/39 355,000 394,779 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 395,000 522,297 Sierra Pacific Power, Mortgage Notes, Ser. P 6.75 7/1/37 550,000 727,248 Total Bonds and Notes (cost $1,070,088,652) Short-Term Investments—.6% U.S. Treasury Bills: 0.03%, 10/29/15 2,845,000 g 2,844,502 0.05%, 8/13/15 2,410,000 g 2,409,981 Total Short-Term Investments (cost $5,254,713) Other Investment—1.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $16,259,692) 16,259,692 h TheFund 21 STATEMENT OF INVESTMENTS (continued) Investment of Cash Collateral for Securities Loaned—1.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $18,179,546) 18,179,546 h Total Investments (cost $1,109,782,603) % Liabilities, Less Cash and Receivables %) ) Net Assets % GO—General Obligation REIT—Real Estate Investment Trust REMIC—Real Estate Mortgage Investment Conduit a Principal amount stated in U.S. Dollars unless otherwise noted. BRL—Brazilian Real b Variable rate security—interest rate subject to periodic change. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At July 31, 2015, these securities were valued at $154,293,458 or 16.3% of net assets. d Security, or portion thereof, on loan.At July 31, 2015, the value of the fund’s securities on loan was $332,200,644 and the value of the collateral held by the fund was $345,197,988, consisting of cash collateral of $18,179,546 and U.S. Government & Agency securities valued at $327,018,442. e The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. f Purchased on a forward commitment basis. g Held by or on behalf of a counterparty for open financial futures contracts. h Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) U.S. Government and Agencies/ Short-Term/Money Market Investments 4.2 Mortgage-Backed 61.1 Foreign/Governmental 3.7 Corporate Bonds 36.3 Municipal Bonds 1.3 Commercial Mortgage-Backed 7.2 Asset-Backed 5.3 † Based on net assets. See notes to financial statements. 22 STATEMENT OF FINANCIAL FUTURES July 31, 2015 Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 7/31/2015 ($) Financial Futures Long Australian 3 Year Bond 462 37,778,482 September 2015 89,206 U.S. Treasury 2 Year Notes 99 21,687,188 September 2015 17,125 U.S. Treasury 5 Year Notes 555 66,513,281 September 2015 416,125 Financial Futures Short U.S. Treasury 10 Year Notes 494 (62,954,125 ) September 2015 (424,820 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) See notes to financial statements. The Fund 23 STATEMENT OF OPTIONS WRITTEN July 31, 2015 Face Amount Covered by Contracts a Value ($) Call Options: Brazilian Real, October 2015 @ BRL 3.80 9,620,000 (124,006 ) Brazilian Real, October 2015 @ BRL 3.93 EUR 5,260,000 (145,667 ) Chilean Peso, September 2015 @ CLP 650 2,870,000 (118,801 ) Colombian Peso, August 2015 @ COP 2,650 1,440,000 (116,936 ) Hungarian Forint, September 2015 @ HUF 295 1,435,000 (6,785 ) Hungarian Forint, October 2015 @ HUF 302 1,420,000 (5,790 ) Indonesian Rupiah, September 2015 @ IDR 14,000 1,440,000 (9,490 ) Malaysian Ringgit, October 2015 @ MYR 3.95 1,415,000 (20,186 ) New Zealand Dollar, September 2015 @ NZD 1.16 AUD 4,300,000 (8,339 ) New Zealand Dollar, October 2015 @ NZD 1.15 AUD 1,910,000 (6,071 ) Norwegian Krone, August 2015 @ NOK 8.60 EUR 2,605,000 (118,708 ) Norwegian Krone, September 2015 @ NOK 9 EUR 2,520,000 (36,879 ) South African Rand, September 2015 @ ZAR 13 1,435,000 (23,484 ) South African Rand, October 2015 @ ZAR 13.5 1,420,000 (16,240 ) South Korean Won, August 2015 @ KRW 1,120 1,440,000 (57,884 ) South Korean Won, September 2015 @ KRW 1,130 4,800,000 (164,572 ) South Korean Won, September 2015 @ KRW 1,150 1,400,000 (29,537 ) Swedish Krona, October 2015 @ SEK 1.1 NOK 38,430,000 (19,261 ) Swiss Franc, September 2015 @ CHF 1.08 EUR 2,530,000 (10,028 ) Swiss Franc, October 2015 @ CHF 1.07 EUR 1,555,000 (14,485 ) Turkish Lira, September 2015 @ TRY 3.05 1,445,000 (3,617 ) 24 Face Amount Covered by Contracts a Value ($) Call Options (continued): Turkish Lira, October 2015 @ TRY 3.03 1,415,000 (15,593 ) Put Options: Brazilian Real, August 2015 @ BRL 2.80 1,440,000 0 Brazilian Real, August 2015 @ BRL 2.97 1,460,000 0 Brazilian Real, October 2015 @ BRL 3.04 1,415,000 (779 ) Brazilian Real, October 2015 @ BRL 3.47 EUR 5,260,000 (14,614 ) Colombian Peso, September 2015 @ COP 2,425 1,400,000 (14 ) New Zealand Dollar, August 2015 @ NZD 1.05 AUD 1,825,000 (76 ) New Zealand Dollar, September 2015 @ NZD 1.09 AUD 4,300,000 (19,044 ) New Zealand Dollar, October 2015 @ NZD 1.07 AUD 1,910,000 (5,843 ) Polish Zloty, October 2015 @ PLN 3.60 2,830,000 (14,301 ) South Korean Won, September 2015 @ KRW 1,080 4,800,000 (109 ) Swedish Krona, September 2015 @ SEK 1.03 NOK 22,500,000 (10,988 ) Swedish Krona, October 2015 @ SEK 1.02 NOK 38,430,000 (32,791 ) (premiums received $859,713) ) a Face amount denominated in U.S. Dollars unless otherwise indicated. AUD—Australian Dollar BRL—Brazilian Real CHF—Swiss Franc CLP—Chilean Peso COP—Colombian Peso EUR—Euro HUF—Hungarian Forint IDR—Indonesian Rupiah KRW—South Korean Won MYR—Malaysian Ringgit NOK—Norwegian Krone NZD—New Zealand Dollar PLN—Polish Zloty SEK—Swedish Krona TRY—Turkish Lira ZAR—South African Rand See notes to financial statements. The Fund 25 STATEMENT OF ASSETS AND LIABILITIES July 31, 2015 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $332,200,644)—Note 1(c): Unaffiliated issuers 1,075,343,365 1,090,917,568 Affiliated issuers 34,439,238 34,439,238 Cash denominated in foreign currency 1,312,947 1,204,235 Receivable for investment securities sold 40,339,504 Dividends, interest and securities lending income receivable 5,914,211 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 412,305 Receivable for shares of Common Stock subscribed 83,761 Prepaid expenses 33,604 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 519,362 Cash overdraft due to Custodian 115,239 Payable for open mortgage dollar roll transactions—Note 4 171,745,603 Payable for investment securities purchased 35,498,607 Liability for securities on loan—Note 1(c) 18,179,546 Outstanding options written, at value (premiums received $859,713)—See Statement of Options Written—Note 4 1,170,918 Payable for shares of Common Stock redeemed 512,244 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 91,682 Payable for futures variation margin—Note 4 69,719 Accrued expenses 359,764 Net Assets ($) Composition of Net Assets ($): Paid-in capital 930,419,360 Accumulated distributions in excess of investment income—net (88,753 ) Accumulated net realized gain (loss) on investments (756,367 ) Accumulated net unrealized appreciation (depreciation) on investments, options transactions and foreign currency transactions (including $97,636 net unrealized appreciation on financial futures) 15,507,502 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Class Y Net Assets ($) 638,059,839 24,609,962 236,789,484 45,622,457 Shares Outstanding 46,438,573 1,791,176 17,239,289 3,319,726 Net Asset Value Per Share ($) See notes to financial statements. 26 STATEMENT OF OPERATIONS Year Ended July 31, 2015 Investment Income ($): Income: Interest 25,449,220 Income from securities lending—Note 1(c) 83,170 Dividends; Affiliated issuers 14,363 Total Income Expenses: Management fee—Note 3(a) 4,484,720 Shareholder servicing costs—Note 3(c) 3,078,085 Directors’ fees and expenses—Note 3(d) 247,609 Distribution fees—Note 3(b) 202,660 Professional fees 103,267 Prospectus and shareholders’ reports 101,263 Custodian fees—Note 3(c) 89,347 Registration fees 64,725 Loan commitment fees—Note 2 10,547 Miscellaneous 75,298 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (405,870 ) Less—reduction in fees due to earnings credits—Note 3(c) (494 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions 7,199,372 Net realized gain (loss) on options transactions 616,240 Net realized gain (loss) on financial futures (1,488,668 ) Net realized gain (loss) on forward foreign currency exchange contracts 2,580,850 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (15,160,040 ) Net unrealized appreciation (depreciation) on options transactions (311,205 ) Net unrealized appreciation (depreciation) on financial futures 24,610 Net unrealized appreciation (depreciation) on forward foreign currency exchange transactions 262,119 Net Unrealized Appreciation (Depreciation) ) Net Realized and Unrealized Gain (Loss) on Investments ) Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 27 STATEMENT OF CHANGES IN NET ASSETS Year Ended July 31, 2015 2014 Operations ($): Investment income—net 17,495,596 20,689,085 Net realized gain (loss) on investments 8,907,794 11,969,021 Net unrealized appreciation (depreciation) on investments (15,184,516 ) 19,281,946 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A (13,210,622 ) (17,278,441 ) Class C (318,485 ) (459,866 ) Class I (5,246,543 ) (6,795,556 ) Class Y (965,293 ) (22,972 ) Net realized gain on investments: Class A (3,536,421 ) (1,089,969 ) Class C (137,480 ) (43,458 ) Class I (1,140,561 ) (371,231 ) Class Y (208,640 ) (1 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A 72,323,422 63,476,392 Class C 2,234,655 1,977,190 Class I 70,605,752 34,064,358 Class Y 33,385,701 23,538,390 Dividends reinvested: Class A 14,962,128 16,292,979 Class C 322,143 347,698 Class I 5,922,442 6,194,567 Class Y 693,928 1,344 Cost of shares redeemed: Class A (170,063,112 ) (216,769,705 ) Class C (5,883,672 ) (9,032,110 ) Class I (74,931,259 ) (67,832,469 ) Class Y (10,809,403 ) (596,796 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 1,019,864,188 1,142,323,792 End of Period Undistributed (distributions in excess of) investment income—net (88,753 ) 519,560 28 Year Ended July 31, 2015 2014 Capital Share Transactions: Class A Shares sold 5,181,729 4,620,061 Shares issued for dividends reinvested 1,074,080 1,184,847 Shares redeemed (12,206,305 ) (15,862,094 ) Net Increase (Decrease) in Shares Outstanding ) ) Class C Shares sold 160,728 143,976 Shares issued for dividends reinvested 23,139 25,294 Shares redeemed (423,087 ) (659,889 ) Net Increase (Decrease) in Shares Outstanding ) ) Class I a,b Shares sold 5,070,870 2,485,456 Shares issued for dividends reinvested 425,244 450,367 Shares redeemed (5,380,606 ) (4,910,203 ) Net Increase (Decrease) in Shares Outstanding ) Class Y a,b Shares sold 2,408,005 1,686,131 Shares issued for dividends reinvested 49,871 96 Shares redeemed (781,792 ) (42,659 ) Net Increase (Decrease) in Shares Outstanding a During the period ended July 31, 2015, 1,338,686 Class I shares representing $18,680,003 were exchanged for 1,338,109 ClassY shares. b During the period ended July 31, 2014, 1,685,826 Class I shares representing $23,517,274 were exchanged for 1,684,619 ClassY shares. See notes to financial statements. The Fund 29 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended July 31, Class A Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 13.94 13.59 14.08 13.44 13.15 Investment Operations: Investment income—net a .23 .26 .26 .25 .41 Net realized and unrealized gain (loss) on investments (.09 ) .42 (.29 ) .71 .33 Total from Investment Operations .14 .68 (.03 ) .96 .74 Distributions: Dividends from investment income—net (.27 ) (.31 ) (.33 ) (.32 ) (.45 ) Dividends from net realized gain on investments (.07 ) (.02 ) (.13 ) — — Total Distributions (.34 ) (.33 ) (.46 ) (.32 ) (.45 ) Net asset value, end of period 13.74 13.94 13.59 14.08 13.44 Total Return (%) b .97 5.06 (.24 ) 7.26 5.75 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .91 .89 .86 .89 .88 Ratio of net expenses to average net assets .88 .89 .86 .89 .88 Ratio of net investment income to average net assets 1.68 1.89 1.82 1.80 3.14 Portfolio Turnover Rate c 370.87 370.61 447.47 464.84 371.17 Net Assets, end of period ($ x 1,000) 638,060 730,091 848,610 990,446 1,110,179 a Based on average shares outstanding. b Exclusive of sales charge. c The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended July 31, 2015, 2014, 2013, 2012 and 2011 were 163.34%, 160.57%, 227.13%, 205.07% and 156.79%, respectively. See notes to financial statements. 30 Year Ended July 31, Class C Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 13.94 13.59 14.08 13.44 13.15 Investment Operations: Investment income—net a .13 .16 .15 .15 .32 Net realized and unrealized gain (loss) on investments (.09 ) .42 (.28 ) .72 .33 Total from Investment Operations .04 .58 (.13 ) .87 .65 Distributions: Dividends from investment income—net (.17 ) (.21 ) (.23 ) (.23 ) (.36 ) Dividends from net realized gain on investments (.07 ) (.02 ) (.13 ) — — Total Distributions (.24 ) (.23 ) (.36 ) (.23 ) (.36 ) Net asset value, end of period 13.74 13.94 13.59 14.08 13.44 Total Return (%) b .24 4.29 (.99 ) 6.49 5.01 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.64 1.63 1.61 1.63 1.59 Ratio of net expenses to average net assets 1.61 1.63 1.61 1.63 1.59 Ratio of net investment income to average net assets .95 1.15 1.08 1.07 2.44 Portfolio Turnover Rate c 370.87 370.61 447.47 464.84 371.17 Net Assets, end of period ($ x 1,000) 24,610 28,295 34,259 43,439 41,001 a Based on average shares outstanding. b Exclusive of sales charge. c The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended July 31, 2015, 2014, 2013, 2012 and 2011 were 163.34%, 160.57%, 227.13%, 205.07% and 156.79%, respectively. See notes to financial statements. The Fund 31 FINANCIAL HIGHLIGHTS (continued) Year Ended July 31, Class I Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 13.93 13.59 14.08 13.44 13.14 Investment Operations: Investment income—net a .28 .31 .29 .28 .46 Net realized and unrealized gain (loss) on investments (.09 ) .41 (.28 ) .72 .34 Total from Investment Operations .19 .72 .01 1.00 .80 Distributions: Dividends from investment income—net (.31 ) (.36 ) (.37 ) (.36 ) (.50 ) Dividends from net realized gain on investments (.07 ) (.02 ) (.13 ) — — Total Distributions (.38 ) (.38 ) (.50 ) (.36 ) (.50 ) Net asset value, end of period 13.74 13.93 13.59 14.08 13.44 Total Return (%) 1.31 5.34 .01 7.59 6.09 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .63 .62 .61 .69 .55 Ratio of net expenses to average net assets .55 .55 .58 .69 .55 Ratio of net investment income to average net assets 2.02 2.23 2.12 1.99 3.46 Portfolio Turnover Rate b 370.87 370.61 447.47 464.84 371.17 Net Assets, end of period ($ x 1,000) 236,789 238,569 259,454 90,383 26,085 a Based on average shares outstanding. b The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended July 31, 2015, 2014, 2013, 2012 and 2011 were 163.34%, 160.57%, 227.13%, 205.07% and 156.79%, respectively. See notes to financial statements. 32 Year Ended July 31, Class Y Shares 2015 2014 2013 a Per Share Data ($): Net asset value, beginning of period 13.94 13.59 13.59 Investment Operations: Investment income—net b .30 .29 .02 Net realized and unrealized gain (loss) on investments (.11 ) .45 .01 Total from Investment Operations .19 .74 .03 Distributions: Dividends from investment income—net (.32 ) (.37 ) (.03 ) Dividends from net realized gain on investments (.07 ) (.02 ) — Total Distributions (.39 ) (.39 ) (.03 ) Net asset value, end of period 13.74 13.94 13.59 Total Return (%) 1.36 5.50 .22 c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .53 .52 .46 d Ratio of net expenses to average net assets .50 .52 .46 d Ratio of net investment income to average net assets 2.08 2.26 1.97 d Portfolio Turnover Rate e 370.87 370.61 447.47 Net Assets, end of period ($ x 1,000) 45,622 22,909 1 a From July 1, 2013 (commencement of initial offering) to July 31, 2013. b Based on average shares outstanding. c Not annualized. d Annualized. e The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended July 31, 2015, 2014 and 2013, were 163.34%, 160.57% and 227.13%, respectively. See notes to financial statements. The Fund 33 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Intermediate Term Income Fund (the “fund”) is a separate diversified series of Dreyfus Investment Grade Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering three series, including the fund.The fund’s investment objective is to seek to maximize total return, consisting of capital appreciation and current income. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares. The fund is authorized to issue 1.3 billion shares of $.001 par value Common Stock. The fund currently offers four classes of shares: Class A (500 million shares authorized), Class C (200 million shares authorized), Class I (500 million shares authorized) and Class Y (100 million shares authorized). Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I and Class Y shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are 34 charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures, options and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Directors (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from 36 dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the- The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. The following is a summary of the inputs used as of July 31, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed — 50,460,430 — Commercial Mortgage-Backed — 67,867,895 — Corporate Bonds † — 342,584,370 — Foreign Government — 34,846,542 — Municipal Bonds † — 12,298,329 — Mutual Funds 34,439,238 — — Residential Mortgage-Backed — 181,983 — U.S. Government Agencies/ Mortgage-Backed — 242,111,030 — U.S. Treasury — 340,566,989 — Other Financial Instruments: Financial Futures †† 522,456 — — Forward Foreign Currency Exchange Contracts †† — 412,305 — Liabilities ($) Other Financial Instruments: Financial Futures †† (424,820 ) — — ) Forward Foreign Currency Exchange Contracts †† — (91,682 ) — ) Options Written — (1,170,918 ) — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. 38 At July 31, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) Agency securities.The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended July 31, 2015, The Bank of New York Mellon earned $21,933 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended July 31, 2015 were as follows: Affiliated Investment Value Value Net Company 7/31/2014 ($) Purchases ($) Sales ($) 7/31/2015 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 5,785,010 490,460,452 479,985,770 16,259,692 1.7 Dreyfus Institutional Cash Advantage Fund 5,319,200 118,182,892 105,322,546 18,179,546 1.9 Total (e) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. 40 (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended July 31, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended July 31, 2015, the fund did not incur any interest or penalties. Each tax year in the four-year period ended July 31, 2015 remains subject to examination by the Internal Revenue Service and state taxing authorities. At July 31, 2015, the components of accumulated earnings on a tax basis were as follows: undistributed capital gains $4,226,088, accumulated other losses $2,669,908 and unrealized appreciation $13,106,202. The tax character of distributions paid to shareholders during the fiscal periods ended July 31, 2015 and July 31, 2014 were as follows: ordinary income $23,891,551 and $24,569,448, and long-term capital gains $872,494 and $1,492,046, respectively. During the period ended July 31, 2015, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization of premiums, paydown gains and losses on mortgage-backed securities, foreign currency transactions, dividend reclassification and consent fees, the fund increased accumulated undistributed investment income-net by $1,637,034 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 mil- The Fund 41 NOTES TO FINANCIAL STATEMENTS (continued) lion unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 8, 2014, the unsecured credit facility with Citibank, N.A. was $265 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended July 31, 2015, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .45% of the value of the fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from August 1, 2014 through December 1, 2015 for Class I and Class Y shares, to waive receipt of its fees and/or assume the direct expenses of the fund’s Class I and Class Y shares, so that the expenses of the fund’s Class I and ClassY shares (excluding taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed .55% and .50% of the value of the respective class’ average daily net assets. Dreyfus also waived a portion of its fees for Class A and Class C shares due to the undertakings for the other classes. The reduction in expenses, pursuant to the undertakings, amounted to $405,870 during the period ended July 31, 2015. During the period ended July 31, 2015, the Distributor retained $2,447 from commissions earned on sales of the fund’s Class A shares and $193 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended July 31, 2015, Class C shares were charged $202,660 pursuant to the Distribution Plan. 42 (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended July 31, 2015, Class A and Class C shares were charged $1,735,610 and $67,553, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended July 31, 2015, the fund was charged $201,855 for transfer agency services and $11,526 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $486. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are The Fund 43 NOTES TO FINANCIAL STATEMENTS (continued) determined based on net assets, geographic region and transaction activity. During the period ended July 31, 2015, the fund was charged $89,347 pursuant to the custody agreement. The fund compensates The Bank of New York Mellon under a shareholder redemption draft processing agreement for providing certain services related to the fund’s check writing privilege. During the period ended July 31, 2015, the fund was charged $4,229 pursuant to the agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $8. During the period ended July 31, 2015, the fund was charged $11,591 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $361,191, Distribution Plan fees $15,572, Shareholder Services Plan fees $140,766, custodian fees $42,600, Chief Compliance Officer fees $4,225 and transfer agency fees $16,158, which are offset against an expense reimbursement currently in effect in the amount of $61,150. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities, forward contracts, financial futures and options transactions, during the period ended July 31, 2015, amounted to $4,383,354,133 and $4,530,191,188, respectively, of which $2,452,778,878 in purchases and $2,457,635,555 in sales were from mortgage dollar roll transactions. Mortgage Dollar Rolls: A mortgage dollar roll transaction involves a sale by the fund of mortgage related securities that it holds with an agreement by the fund to repurchase similar securities at an agreed upon price and date.The securities purchased will bear the same interest rate as those sold, but generally will be collateralized by pools of mortgages 44 with different prepayment histories than those securities sold.The fund accounts for mortgage dollar rolls as purchases and sales transactions. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset.The fund enters into International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively,“Master Agreements”) with its OTC derivative contract counterparties in order to, among other things, reduce its credit risk to counterparties. Master Agreements include provisions for general obligations, representations, collateral and events of default or termination. Under a Master Agreement, the fund may offset with the counterparty certain derivative financial instrument’s payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. Each type of derivative instrument that was held by the fund during the period ended July 31, 2015 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk, as a result of changes in value of underlying financial instruments.The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations.When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations.There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. Financial futures open at July 31, 2015 are set forth in the Statement of Financial Futures. The Fund 45 NOTES TO FINANCIAL STATEMENTS (continued) Options Transactions: The fund purchases and writes (sells) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment.The fund is subject to market risk, interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying financial instrument may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the financial instrument underlying the written option.There is a risk of loss from a change in value of such options which may 46 exceed the related premiums received.This risk is mitigated by Master Agreements between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty.The Statement of Operations reflects any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. The following summarizes the fund’s call/put options written during the period ended July 31, 2015: Options Terminated Premiums Net Realized Options Written: Received ($) Cost ($) Gain ($) Contracts outstanding July 31, 2014 — Contracts written 2,025,427 Contracts terminated: Contracts closed 827,313 549,474 277,839 Contracts expired 338,401 — 338,401 Total contracts terminated 1,165,714 549,474 616,240 Contracts outstanding July 31, 2015 Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any The Fund 47 NOTES TO FINANCIAL STATEMENTS (continued) realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract.This risk is mitigated by Master Agreements between the fund and the counter-party and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open forward contracts at July 31, 2015: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Bank of America Euro, Expiring 8/28/2015 1,260,000 1,389,263 1,384,291 (4,972 ) Citigroup Chilean Peso, Expiring 9/30/2015 912,340,000 1,382,229 1,345,211 (37,018 ) Indian Rupee, Expiring 9/30/2015 294,340,000 4,545,090 4,535,772 (9,318 ) Indonesian Rupiah, Expiring 9/30/2015 19,151,290,000 1,394,291 1,398,330 4,039 Goldman Sachs International Australian Dollar, Expiring 8/28/2015 1,840,000 1,338,904 1,342,639 3,735 Polish Zloty, Expiring 9/30/2015 6,840,000 1,834,898 1,809,977 (24,921 ) Swedish Krona, Expiring 8/28/2015 780,000 91,862 90,460 (1,402 ) JP Morgan Chase Bank Mexican New Peso, Expiring 9/30/2015 43,990,000 2,714,678 2,717,129 2,451 48 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases (continued): Morgan Stanley Capital Services Mexican New Peso, Expiring 9/30/2015 23,000,000 1,406,263 1,420,640 14,377 UBS Norwegian Krone, Expiring 8/28/2015 21,340,000 2,620,205 2,610,812 (9,393 ) Sales: Proceeds ($) Bank of America Euro, Expiring 8/28/2015 813,000 896,406 893,197 3,209 Swiss Franc, Expiring 8/28/2015 7,410,000 7,704,545 7,675,772 28,773 Barclays Bank Euro, Expiring 8/28/2015 1,340,000 1,477,886 1,472,182 5,704 Citigroup Brazilian Real, Expiring 10/2/2015 11,100,000 3,258,859 3,170,106 88,753 Colombian Peso, Expiring 9/30/2015 7,225,680,000 2,655,524 2,499,516 156,008 Malaysian Ringgit, Expiring 9/30/2015 5,420,000 1,406,659 1,409,974 (3,315 ) South Korean Won, Expiring 9/30/2015 3,244,360,000 2,773,986 2,767,462 6,524 Credit Suisse International Euro, Expiring 8/28/2015 576,000 635,270 632,819 2,451 The Fund 49 NOTES TO FINANCIAL STATEMENTS (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): Deutsche Bank Hungarian Forint, Expiring 9/30/2015 1,173,910,000 4,208,317 4,192,768 15,549 Goldman Sachs International Euro, Expiring 8/28/2015 1,253,000 1,381,927 1,376,600 5,327 Singapore Dollar, Expiring 8/28/2015 3,990,000 2,913,898 2,905,846 8,052 HSBC New Zealand Dollar, Expiring 8/28/2015 3,680,000 2,436,027 2,423,372 12,655 JP Morgan Chase Bank Indian Rupee, Expiring 9/30/2015 90,510,000 1,403,408 1,394,757 8,651 Peruvian New Sol, Expiring 10/19/2015 9,560,000 2,959,386 2,959,355 31 South African Rand, Expiring 9/30/2015 69,690,000 5,454,844 5,448,423 6,421 Turkish Lira, Expiring 9/30/2015 3,500,000 1,239,070 1,240,413 (1,343) Morgan Stanley Capital Services Peruvian New Sol, Expiring 8/28/2015 27,160,000 8,510,105 8,479,850 30,255 UBS Canadian Dollar, Expiring 8/28/2015 1,790,000 1,373,821 1,368,394 5,427 Euro, Expiring 8/28/2015 915,000 1,009,172 1,005,259 3,913 Gross Unrealized Appreciation Gross Unrealized Depreciation ) 50 The following tables show the fund’s exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of July 31, 2015 is shown below: Derivative Derivative Assets ($) Liabilities ($) Interest rate risk 1 522,456 Interest rate risk 1 (424,820 ) Foreign exchange risk 2 412,305 Foreign exchange risk (1,262,600 ) Gross fair value of derivatives contracts ) Statement of Assets and Liabilities location: 1 Includes cumulative appreciation (depreciation) on financial futures as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Unrealized appreciation (depreciation) on forward foreign currency exchange contracts. 3 Outstanding options written, at value. The effect of derivative instruments in the Statement of Operations during the period ended July 31, 2015 is shown below: Amount of realized gain (loss) on derivatives recognized in income ($) Financial Options Forward Underlying risk Futures 4 Transactions 5 Contracts 6 Total Interest rate (1,488,668 ) 200,806 — ) Foreign exchange — 415,434 2,580,850 Total ) Change in unrealized appreciation (depreciation) on derivatives recognized in income ($) Financial Options Forward Underlying risk Futures 7 Transactions 8 Contracts 9 Total Interest rate 24,610 — — Foreign exchange — (311,205 ) 262,119 ) Total ) ) Statement of Operations location: 4 Net realized gain (loss) on financial futures. 5 Net realized gain (loss) on options transactions. 6 Net realized gain (loss) on forward foreign currency exchange contracts. 7 Net unrealized appreciation (depreciation) on financial futures. 8 Net unrealized appreciation (depreciation) on options transactions. 9 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. The Fund 51 NOTES TO FINANCIAL STATEMENTS (continued) The provisions of ASC Topic 210 “Disclosures about Offsetting Assets and Liabilities” require disclosure on the offsetting of financial assets and liabilities.These disclosures are required for certain investments, including derivative financial instruments subject to Master Agreements which are eligible for offsetting in the Statement of Assets and Liabilities and require the fund to disclose both gross and net information with respect to such investments. For financial reporting purposes, the fund does not offset derivative assets and derivative liabilities that are subject to Master Agreements in the Statement of Assets and Liabilities. At July 31, 2015, derivative assets and liabilities (by type) on a gross basis are as follows: Derivative Financial Instruments: Assets ($) Liabilities ($) Financial futures 522,456 (424,820 ) Options — (1,170,918 ) Forward contracts 412,305 (91,682 ) Total gross amount of derivative assets and liabilities in the Statement of Assets and Liabilities 934,761 (1,687,420 ) Derivatives not subject to Master Agreements (524,907 ) 424,820 Total gross amount of assets and liabilities subject to Master Agreements 409,854 (1,262,600 ) The following tables present derivative assets and liabilities net of amounts available for offsetting under Master Agreements and net of related collateral received or pledged, if any, as of July 31, 2015: † Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount of Counterparty Assets ($) 1 for Offset ($) Received ($) 2 Assets ($) Bank of America 31,982 (4,972 ) — 27,010 Barclays Bank 5,704 (5,704 ) — — Citigroup 255,324 (106,445 ) — 148,879 Deutsche Bank 15,549 (15,549 ) — — Goldman Sachs International 17,114 (17,114 ) — — HSBC 12,655 — — 12,655 JP Morgan Chase Bank 17,554 (17,554 ) — — Morgan Stanley Capital Services 44,632 — — 44,632 UBS 9,340 (9,340 ) — — Total ) — 52 Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount of Counterparty Liabilities ($) 1 for Offset ($) Pledged ($) 2 Liabilities ($) Bank of America (4,972 ) 4,972 — — Barclays Bank (43,664 ) 5,704 — (37,960 ) Citigroup (106,445 ) 106,445 — — Deutsche Bank (292,401 ) 15,549 — (276,852 ) Goldman Sachs International (27,116 ) 17,114 — (10,002 ) JP Morgan Chase Bank (613,927 ) 17,554 232,000 (364,373 ) UBS (174,075 ) 9,340 — (164,735 ) Total ) ) 1 Absent a default event or early termination, OTC derivative assets and liabilities are presented at gross amounts and are not offset in the Statement of Assets and Liabilities. 2 In some instances, the actual collateral received and/or pledged may be more than the amount shown due to overcollateralization. † See Statement of Investments for detailed information regarding collateral held for open financial futures contracts. The following summarizes the average market value of derivatives outstanding during the period ended July 31, 2015: Average Market Value ($) Interest rate financial futures 95,155,004 Interest rate options contracts 47,212 Foreign currency options contracts 185,273 Forward contracts 109,748,787 At July 31, 2015, the cost of investments for federal income tax purposes was $1,112,049,919; accordingly, accumulated net unrealized appreciation on investments was $13,306,887, consisting of $23,451,820 gross unrealized appreciation and $10,144,933 gross unrealized depreciation. The Fund 53 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Intermediate Term Income Fund We have audited the accompanying statement of assets and liabilities, including the statements of investments, financial futures and options written, of Dreyfus Intermediate Term Income Fund (one of the series comprising Dreyfus Investment Grade Funds, Inc.) as of July 31, 2015, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the periods indicated therein.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of July 31, 2015 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Intermediate Term Income Fund at July 31, 2015, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated periods, in conformity with U.S. generally accepted accounting principles. New York, New York September 28, 2015 54 IMPORTANT TAX INFORMATION (Unaudited) The fund hereby reports 76.17% of ordinary income dividends paid during the fiscal year ended July 31, 2015 as qualifying “interest-related dividends”. Also, the fund hereby reports $.0620 per share as a short-term capital gain distribution and $.0077 per share as a long-term capital gain distribution paid on December 16, 2014. The Fund 55 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on July 22-23, 2015, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, a majority of whom are not “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting and compliance infrastructures. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment com- 56 pany data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended May 31, 2015, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was at or above the Performance Group and Performance Universe medians for all periods except for the one- and two-year periods when it was below the medians. The Board also noted that the fund’s yield performance was at or above the Performance Group medians for seven of the ten one-year periods ended May 31 (ranking highest in the Performance Group in two of the periods) and above the Performance Universe medians for six of the ten one-year periods ended May 31. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was above the Expense Group median and the fund’s actual management fee and total expenses were above the Expense Group and Expense Universe medians. The Fund 57 INFORMATION ABOUT THE RENEWAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) Dreyfus representatives noted that Dreyfus has contractually agreed, until December 1, 2015, to waive receipt of its fees and/or assume the expenses of the funds Class I and Y shares, so that the expenses of the funds Class I and Y shares (excluding taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 0.55% and 0.50%, respectively. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the funds primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the Similar Clients), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the funds management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. 58 The Board considered, on the advice of its counsel, the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. Although the Board noted the decline in relative performance in recent years, the Board generally was satisfied with the fund’s overall performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Fund 59 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined to renew the Agreement. 60 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (71) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Francine J. Bovich (63) Board Member (2015) † Principal Occupation During Past 5Years: • Trustee,The Bradley Trusts, private trust funds (2011-present) • Managing Director, Morgan Stanley Investment Management (1993-2010) Other Public Company Board Membership During Past 5Years: • Annaly Capital Management, Inc., Board Member (May 2014-present) No. of Portfolios for which Board Member Serves: 82 † Francine J. Bovich was elected as a Board Member on April 30, 2015. ————— Nathan Leventhal (72) Board Member (2009) Principal Occupation During Past 5Years: • President Emeritus of Lincoln Center for the Performing Arts (2001-present) • Chairman of the Avery Fisher Artist Program (1997-2014) • Commissioner, NYC Planning Commission (2007-2011) Other Public Company Board Membership During Past 5Years: • Movado Group, Inc., Director (2003-present) No. of Portfolios for which Board Member Serves: 52 The Fund 61 BOARD MEMBERS INFORMATION (Unaudited) (continued) INDEPENDENT BOARD MEMBERS (continued) Robin A. Melvin (51) Board Member (2014) Principal Occupation During Past 5Years: • Co-chairman, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2014-present; board member since 2013) • Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Roslyn M. Watson (65) Board Member (2014) Principal Occupation During Past 5Years: • Principal,Watson Ventures, Inc., a real estate investment company (1993-present) No. of Portfolios for which Board Member Serves: 68 ————— Benaree Pratt Wiley (69) Board Member (2009) Principal Occupation During Past 5Years: • Principal,The Wiley Group, a firm specializing in strategy and business development (2005-present) Other Public Company Board Membership During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) No. of Portfolios for which Board Member Serves: 68 62 INTERESTED BOARD MEMBERS J. Charles Cardona (59) Board Member (2014) Principal Occupation During Past 5Years: • President and a Director of the Manager (2008-present), Chairman of the Distributor (2013- present; previously, Executive Vice President, 1997-2013), President of Dreyfus Institutional Services Division No. of Portfolios for which Board Member Serves: 38 J. Charles Cardona is deemed to be an “interested person” (as defined under the Act) of the Company as a result of his affiliation with The Dreyfus Corporation. ————— Gordon J. Davis (73) Board Member (2012) Principal Occupation During Past 5Years: • Partner in the law firm of Venable LLP (2012-present) • Partner in the law firm of Dewey & LeBoeuf LLP (1994-2012) Other Public Company Board Membership During Past 5Years: • Consolidated Edison, Inc., a utility company, Director (1997-2014) • The Phoenix Companies, Inc., a life insurance company, Director (2000-2014) No. of Portfolios for which Board Member Serves: 64 Gordon J. Davis is deemed to be an “interested person” (as defined under the Act) of the Company as a result of his affiliation with Venable LLP, which provides legal services to the fund. ————— Isabel P. Dunst (68) Board Member (2014) Principal Occupation During Past 5Years: • Of Counsel to the law firm of Hogan Lovells LLP (2015-present; previously, Partner, 1990-2014) No. of Portfolios for which Board Member Serves: 38 Isabel P. Dunst is deemed to be an “interested person” (as defined under the Act) of the Company as a result of her affiliation with Hogan Lovells LLP, which provides legal services to BNY Mellon and certain of its affiliates. ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, New York, New York 10166. Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. Clifford L. Alexander, Jr., Emeritus Board Member Whitney I. Gerard, Emeritus Board Member George L. Perry, Emeritus Board Member The Fund 63 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009, Chairman of Dreyfus Transfer, Inc., an affiliate of the Manager and the transfer agent of the funds, since May 2011 and Executive Vice President of the Distributor since June 2007. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 69 investment companies (comprised of 145 portfolios) managed by the Manager. He is 56 years old and has been an employee of the Manager since February 1988. JOHN PAK, Chief Legal Officer since March 2013. Deputy General Counsel, Investment Management, of BNY Mellon since August 2014; Chief Legal Officer of the Manager since August 2012; from March 2005 to July 2012, Managing Director of Deutsche Bank, Deputy Global Head of Deutsche Asset Management Legal and Regional Head of Deutsche Asset Management Americas Legal. He is an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since August 2012. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. She is 52 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010 . Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. She is 42 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon and Secretary of the Manager, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. She is 59 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since February 1991. MAUREEN E. KANE, Vice President and Assistant Secretary since April 2015. Managing Counsel of BNY Mellon since July 2014; from October 2004 until July 2014, General Counsel, and from May 2009 until July 2014, Chief Compliance Officer of Century Capital Management. She is an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. She is 53 years old and has been an employee of the Manager since July 2014. 64 SARAH S. KELLEHER, Vice President and Assistant Secretary since April 2014. Senior Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager; from August 2005 to March 2013, Associate General Counsel of Third Avenue Management. She is 39 years old and has been an employee of the Manager since March 2013. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 56 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 56 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2003. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since August 2005. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (70 investment companies, comprised of 170 portfolios). He is 58 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997. The Fund 65 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 E-mail Send your request to info@dreyfus.com Internet Information can be viewed online or downloaded at: http://www.dreyfus.com The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Dreyfus Short Term Income Fund ANNUAL REPORT July 31, 2015 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 19 Statement of Financial Futures 20 Statement of Options Written 23 Statement of Assets and Liabilities 24 Statement of Operations 25 Statement of Changes in Net Assets 27 Financial Highlights 29 Notes to Financial Statements 49 Report of Independent Registered Public Accounting Firm 50 Important Tax Information 51 Information About the Renewal of the Fund’s Management Agreement 56 Board Members Information 59 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Short Term Income Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Short Term Income Fund, covering the 12-month period from August 1, 2014, through July 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Financial markets proved volatile on their way to posting mixed returns over the reporting period. U.S. bonds rallied in late 2014 amid robust investor demand and global economic weakness, but bond prices soon reversed course in anticipation of stronger domestic and global economic conditions in the spring and summer of 2015. Stocks also encountered a degree of turbulence at times, but the recovering U.S. economy enabled them to produce positive results for the reporting period overall. We expect economic uncertainty and bouts of market volatility to persist over the near term as some European countries continue to struggle with heavy debt burdens, China addresses a stubborn economic slowdown and stock market correction, geopolitical conflicts flare across the Middle East, and U.S. investors await the first in a series of short-term interest rate hikes.We remain more optimistic regarding the domestic economy’s longer-term outlook, which should be supported by improved consumer and business confidence as well as aggressively accommodative monetary policies from many of the world’s major central banks. As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation August 17, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of August 1, 2014, through July 31, 2015, as provided by David Horsfall and David Bowser, CFA, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended July 31, 2015, Dreyfus Short Term Income Fund’s Class D shares produced a total return of 0.08%, and Class P shares produced a total return of 0.00%. 1 In comparison, the fund’s benchmark, the BofA Merrill Lynch 1-5 Year Corporate/Government Index (the “Index”), achieved a total return of 1.75% for the same period. 2 Fixed income securities encountered heightened volatility during the reporting period amid changing economic sentiment and supply-and-demand dynamics. Overweighted exposure to investment-grade corporate bonds weighed on the fund’s results compared to the benchmark. The Fund’s Investment Approach The fund seeks to maximize total return, consisting of capital appreciation and current income. To pursue its goal, the fund invests at least 80% of its net assets, plus any borrowings for investment purposes, in fixed income securities of U.S. or foreign issuers rated investment grade or the unrated equivalent as determined by Dreyfus. This may include U.S. government bonds and notes, corporate bonds, municipal bonds, convertible securities, preferred stocks, inflation-indexed securities, asset-backed securities, mortgage-related securities (including CMOs), and foreign bonds. For additional yield, the fund may invest up to 20% of its assets in fixed income securities rated below investment grade (“high yield” or “junk” bonds) to as low as Caa/CCC or the unrated equivalent as determined by Dreyfus.The fund will focus primarily on U.S. securities, but may invest up to 30% of its total assets in fixed income securities of foreign issuers, including those of issuers in emerging markets.Typically, the fund’s portfolio can be expected to have an average effective maturity and an average effective duration of three years or less. After 2014 Rally, Bonds Faltered in 2015 The reporting period began near the start of a bond market rally in which robust demand for U.S. Treasury securities from overseas investors sent long-term interest The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) rates lower. Rates declined through the end of 2014 despite mounting evidence of accelerating economic growth as labor markets, consumer confidence, and business sentiment improved. Investor demand began to normalize in early 2015, and strong employment data fueled inflation concerns. These developments sent long-term bond yields higher until weaker-than-expected data in other areas of the economy dashed inflation fears. In fact, U.S. GDP expanded at an anemic 0.6% annualized rate over the first quarter of 2015 due to a strengthening U.S. dollar and severe winter weather. These drags proved transitory when the economy showed renewed signs of recovery in the spring, including a 2.3% annualized GDP growth rate for the second quarter. Consequently, long-term U.S.Treasury yields climbed through the reporting period’s end, erasing previous gains. In contrast, short-term interest rates remained relatively steady, anchored by an unchanged federal funds rate between 0% and 0.25%. In this environment, investment-grade corporate bonds fared relatively well early in the reporting period, but a rising supply of newly issued securities and volatile equity markets sparked later declines. Conversely, high yield corporate bonds, commercial mortgage-backed securities, and asset-backed securities held up well amid strong demand from investors seeking competitive yields. In overseas markets, European sovereign bonds responded positively to aggressive quantitative easing by the European Central Bank, but bonds issued by some of the region’s more peripheral nations later suffered during a dispute regarding the debt crisis in Greece. Sector Allocations Dampened Relative Results The fund’s underperformance compared to its benchmark was mainly due to overweighted exposure to investment-grade corporate bonds, including credits from materials producers hurt by declining global commodity prices. To a lesser extent, a modestly short average duration prevented the fund from participating more fully in the late-2014 bond market rally. Better duration-related results in 2015 were not enough to offset earlier weakness. Finally, the fund encountered mild shortfalls among sovereign bonds in Europe and Australia. On the other hand, the fund added value over the reporting period through overweighted positions and favorable security selections among commercial mortgage-backed securities and asset-backed securities. The fund also benefited from its positions in foreign currencies, including overweighted exposure to the strengthening U.S. dollar. 4 At times, the fund employed interest-rate futures to establish its duration positioning and currency forward contracts to hedge its currency positions. Anticipating Higher Short-Term Rates The U.S. economic recovery has regained traction, and the Federal Reserve Board is widely expected to begin raising short-term interest rates later this year, perhaps as soon as its September meeting.Therefore, we have maintained the fund’s modestly short average duration. In addition, we have trimmed its holdings of European sovereign bonds, and we have maintained underweighted exposure to U.S.Treasury securities.We recently increased the fund’s exposure to investment-grade corporate bonds when valuations became more attractive. We have retained overweighted exposure to high yield bonds, commercial mortgages, and asset-backed securities, which historically have responded more to underlying business fundamentals than changing interest rates. August 17, 2015 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. Investing internationally involves special risk, including changes in currency exchange rates, political, economic, and social instability, a lack of comprehensive company information, differing auditing and legal standards, and less market liquidity.The fixed income securities of issuers located in emerging markets can be more volatile and less liquid than those of issuers in more mature economies. The fund may use derivative instruments, such as options, futures, and options on futures, forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps, and other credit derivatives. A small investment in derivatives could have a potentially large impact on the fund’s performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures reflect the absorption of certain fund expenses pursuant to an agreement by The Dreyfus Corporation which may be terminated after December 1, 2015. Had these expenses not been absorbed, the returns would have been lower. 2 Source: Lipper Inc. — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The BofA Merrill Lynch 1-5Year Corporate/Government Index is a market value-weighted index that tracks the performance of publicly placed, non-convertible, fixed-rate, coupon-bearing, investment-grade U.S. domestic debt. Maturities of the securities range from one to five years. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class D and Class P shares of Dreyfus Short Term Income Fund on 7/31/05 to a $10,000 investment made in the BofA Merrill Lynch 1-5 Year Corporate/Government Index (the “Index”) on that date. All dividends and capital gain distributions are reinvested. The fund invests primarily in debt securities and securities with debt-like characteristics of domestic and foreign issuers and maintains an average effective maturity and an average effective duration of three years or less.The Index is an unmanaged performance benchmark including U.S. government and fixed-coupon domestic investment-grade corporate bonds with maturities greater than or equal to one year and less than five years. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 7/31/15 1 Year 5 Years 10 Years Class D shares % % % Class P shares % % % BofA Merrill Lynch 1-5 Year Corporate/Government Index % % % Past performance is not predictive of future performance.The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Fund 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Short Term Income Fund from February 1, 2015 to July 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended July 31, 2015 Class D Class P Expenses paid per $1,000 † $ 3.22 $ 3.47 Ending value (after expenses) $ 1,000.90 $ 1,000.50 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended July 31, 2015 Class D Class P Expenses paid per $1,000 † $ 3.26 $ 3.51 Ending value (after expenses) $ 1,021.57 $ 1,021.32 † Expenses are equal to the fund’s annualized expense ratio of .65% for Class D and .70% for Class P, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS July 31, 2015 Coupon Maturity Principal Bonds and Notes—97.8% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./ Auto Receivables—8.7% Ally Master Owner Trust, Ser. 2010-4, Cl. A 1.26 8/15/17 780,000 a 780,273 AmeriCredit Automobile Receivables Trust, Ser. 2013-1, Cl. D 2.09 2/8/19 840,000 838,635 AmeriCredit Automobile Receivables Trust, Ser. 2012-5, Cl. D 2.35 12/10/18 415,000 418,553 AmeriCredit Automobile Receivables Trust, Ser. 2014-1, Cl. D 2.54 6/8/20 920,000 918,885 AmeriCredit Automobile Receivables Trust, Ser. 2012-4, Cl. D 2.68 10/9/18 655,000 666,838 AmeriCredit Automobile Receivables Trust, Ser. 2012-2, Cl. D 3.38 4/9/18 1,200,000 1,221,994 AmeriCredit Automobile Receivables Trust, Ser. 2012-1, Cl. D 4.72 3/8/18 1,590,000 1,629,726 AmeriCredit Automobile Receivables Trust, Ser. 2011-5, Cl. D 5.05 12/8/17 1,310,000 1,344,828 Capital Auto Receivables Asset Trust, Ser. 2013-1, Cl. D 2.19 9/20/21 440,000 443,095 Countrywide Asset-Backed Certificates, Ser. 2004-6, Cl. 2A5 0.97 11/25/34 1,031,154 a 1,000,324 DT Auto Owner Trust, Ser. 2014-2A, Cl. C 2.46 1/15/20 2,000,000 b 2,006,386 Exeter Automobile Receivables Trust, Ser. 2013-2A, Cl. B 3.09 7/16/18 1,250,000 b 1,262,153 Santander Drive Auto Receivables Trust, Ser. 2013-1, Cl. D 2.27 1/15/19 575,000 573,684 Santander Drive Auto Receivables Trust, Ser. 2012-6, Cl. D 2.52 9/17/18 755,000 759,125 Santander Drive Auto Receivables Trust, Ser. 2013-2, Cl. D 2.57 3/15/19 1,460,000 1,481,398 Santander Drive Auto Receivables Trust, Ser. 2012-5, Cl. C 2.70 8/15/18 1,180,000 1,191,898 Santander Drive Auto Receivables Trust, Ser. 2012-1, Cl. C 3.78 11/15/17 96,022 96,513 Santander Drive Auto Receivables Trust, Ser. 2011-4, Cl. D 4.74 9/15/17 620,000 633,324 SMART Trust, Ser. 2013-2US, Cl. A4A 1.18 2/14/19 1,540,000 1,528,630 The Fund 9 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./ Home Equity Loans—.7% First NLC Trust, Ser. 2005-2, Cl. M1 0.67 9/25/35 420,000 a 402,878 New Century Homes Equity Loan Trust, Ser. 2005-3, Cl. M2 0.68 7/25/35 1,050,000 a 1,018,819 Casinos—.3% International Game Technology, Sr. Scd. Notes 6.25 2/15/22 720,000 b Commercial Mortgage Pass-Through Ctfs.—5.2% Banc of America Merrill Lynch Commercial Mortgage, Ser. 2005-6, Cl. A4 5.33 9/10/47 589,523 a 590,022 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-T26, Cl. A4 5.47 1/12/45 577,350 a 607,552 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PW17, Cl. AAB 5.70 6/11/50 402,284 403,593 Citigroup Commercial Mortgage Trust, Ser. 2007-C6, Cl. A4 5.71 12/10/49 825,000 a 879,280 Commercial Mortgage Trust, Ser. 2015-LC19, Cl. AM 3.53 2/10/48 580,000 588,268 Credit Suisse Mortgage Trust, Ser. 2014-USA, Cl. B 4.18 9/15/37 1,075,000 b 1,129,885 Credit Suisse Mortgage Trust, Ser. 2014-USA, Cl. E 4.37 9/15/37 640,000 b 595,837 Credit Suisse Mortgage Trust, Ser. 2014-USA, Cl. D 4.37 9/15/37 620,000 b 616,324 GAHR Commercial Mortgage Trust, Ser. 2015-NRF, Cl. BFX 3.38 12/15/19 320,000 a,b 324,329 GAHR Commercial Mortgage Trust, Ser. 2015-NRF, Cl. DFX 3.38 12/15/19 725,000 a,b 717,737 Hilton USA Trust, Ser. 2013-HLT, Cl. CFX 3.71 11/5/30 1,145,000 b 1,155,506 JPMBB Commercial Mortgage Securities Trust, Ser. 2014-C18, Cl. A2 2.88 2/15/47 2,490,000 2,564,935 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C13, Cl. B 4.74 11/15/46 975,000 a 1,058,293 Consumer Discretionary—3.5% 21st Century Fox America, Gtd. Notes 3.00 9/15/22 1,115,000 1,090,585 Clear Channel Worldwide Holdings, Gtd. Notes, Ser. B 7.63 3/15/20 620,000 653,712 Comcast, Gtd. Notes 5.70 7/1/19 650,000 739,069 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 1,170,000 b 1,297,219 Daimler Finance North America, Gtd. Notes 1.25 1/11/16 1,130,000 b 1,132,849 Intelsat Jackson Holdings, Gtd. Notes 7.25 4/1/19 395,000 393,025 Numericable-SFR, Sr. Scd. Bonds 6.00 5/15/22 200,000 b 204,000 Sky, Gtd. Notes 2.63 9/16/19 1,220,000 b 1,220,598 Time Warner, Gtd. Notes 2.10 6/1/19 900,000 898,188 Consumer Staples—4.2% Altria Group, Gtd. Notes 2.85 8/9/22 1,050,000 1,018,210 ConAgra Foods, Sr. Unscd. Notes 1.90 1/25/18 1,390,000 1,384,279 CVS Health, Sr. Unscd. Notes 2.25 12/5/18 1,520,000 1,537,009 Kraft Heinz Foods, Gtd. Notes 2.80 7/2/20 575,000 b 578,050 Pernod Ricard, Sr. Unscd. Notes 4.45 1/15/22 380,000 b 402,700 Pernod-Ricard, Sr. Unscd. Notes 2.95 1/15/17 650,000 b 662,857 The Fund 11 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Consumer Staples (continued) Reynolds American, Gtd. Bonds 8.13 6/23/19 800,000 b 953,450 Walgreen, Sr. Unscd. Notes 1.80 9/15/17 750,000 764,642 WM Wrigley Jr., Sr. Unscd. Notes 2.00 10/20/17 1,720,000 b 1,733,929 Energy—4.5% Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 535,000 585,092 Continental Resources, Gtd. Notes 3.80 6/1/24 445,000 392,470 Energy Transfer Partners, Sr. Unscd. Notes 4.15 10/1/20 1,235,000 1,268,268 EQT, Sr. Unscd. Notes 8.13 6/1/19 215,000 254,737 Freeport-McMoran Oil & Gas, Gtd. Notes 6.88 2/15/23 1,070,000 c 1,051,275 Kinder Morgan Energy Partners, Gtd. Notes 5.95 2/15/18 1,371,000 1,487,542 Petrobras Global Finance, Gtd. Notes 5.75 1/20/20 550,000 531,707 Spectra Energy Partners, Sr. Unscd. Notes 2.95 6/15/16 595,000 603,441 Spectra Energy Partners, Sr. Unscd. Notes 2.95 9/25/18 1,130,000 1,155,700 Talisman Energy, Sr. Unscd. Bonds 3.75 2/1/21 455,000 446,979 Transocean, Gtd. Notes 3.00 10/15/17 590,000 a 554,895 Unit, Gtd. Notes 6.63 5/15/21 290,000 278,400 Williams Partners, Sr. Unscd. Notes 3.35 8/15/22 405,000 381,206 Williams Partners, Sr. Unscd. Notes 4.00 11/15/21 450,000 451,382 Williams Partners, Sr. Unscd. Notes 7.25 2/1/17 235,000 252,920 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Financial—16.1% ABN AMRO Bank, Sr. Unscd. Notes 2.50 10/30/18 760,000 b 773,132 ABN AMRO Bank, Sr. Unscd. Notes 4.25 2/2/17 340,000 b 354,164 American International Group, Sr. Unscd. Notes 6.40 12/15/20 925,000 1,093,921 Ameriprise Financial, Jr. Sub. Notes 7.52 6/1/66 212,000 a 209,880 ARC Properties Operating Partnership, Gtd. Notes 2.00 2/6/17 635,000 623,094 ARC Properties Operating Partnership, Gtd. Notes 3.00 2/6/19 1,065,000 1,020,672 Bank of America, Sr. Unscd. Notes 1.33 1/15/19 1,335,000 a 1,347,681 Bank of America, Sr. Unscd. Notes, Ser. L 2.60 1/15/19 2,130,000 2,157,494 Bank of America, Sr. Unscd. Notes, Ser. 1 3.75 7/12/16 1,020,000 1,044,566 Bank of America, Sr. Unscd. Notes 3.88 8/1/25 665,000 672,730 Bank of America, Sr. Unscd. Notes 5.65 5/1/18 145,000 158,725 Boston Properties, Sr. Unscd. Notes 3.70 11/15/18 365,000 383,907 Capital One, Sr. Unscd. Notes 1.50 3/22/18 1,280,000 1,264,627 CIT Group, Sr. Unscd. Notes 5.00 5/15/17 290,000 c 300,875 Citigroup, Sr. Unscd. Notes 2.15 7/30/18 380,000 381,550 Citigroup, Sr. Unscd. Notes 4.45 1/10/17 1,000,000 1,042,417 Citigroup, Sr. Unscd. Notes 5.38 8/9/20 505,000 566,595 DDR, Sr. Unscd. Notes 4.75 4/15/18 650,000 690,903 Denali Borrower, Sr. Scd. Notes 5.63 10/15/20 575,000 b 600,875 Discover Financial Services, Sr. Unscd. Notes 5.20 4/27/22 575,000 611,828 The Fund 13 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Financial (continued) ERAC USA Finance, Gtd. Notes 5.90 11/15/15 1,100,000 b 1,115,301 Ford Motor Credit, Sr. Unscd. Notes, Ser. 1 1.12 3/12/19 1,975,000 a 1,962,040 General Electric Capital, Gtd. Notes 0.80 1/14/19 1,195,000 a 1,195,471 General Electric Capital, Gtd. Debs 6.38 11/15/67 2,965,000 a 3,183,669 Goldman Sachs Group, Sr. Unscd. Notes 1.37 11/15/18 1,295,000 a 1,303,916 Goldman Sachs Group, Sr. Unscd. Notes 1.88 11/29/23 1,250,000 a 1,281,552 Goldman Sachs Group, Sr. Unscd. Notes 2.38 1/22/18 625,000 634,418 Goldman Sachs Group, Sr. Unscd. Notes 2.55 10/23/19 725,000 729,757 Health Care REIT, Sr. Unscd. Notes 2.25 3/15/18 490,000 493,032 HSBC Holdings, Sr. Unscd. Notes 4.00 3/30/22 1,075,000 1,141,941 Hyundai Capital Services, Sr. Unscd. Notes 4.38 7/27/16 400,000 b 412,158 Liberty Mutual Group, Gtd. Notes 4.95 5/1/22 565,000 b 616,177 Morgan Stanley, Sr. Unscd. Notes 2.13 4/25/18 570,000 574,430 Morgan Stanley, Sr. Unscd. Notes 5.50 7/28/21 560,000 631,110 PNC Bank, Sr. Unscd. Notes 2.20 1/28/19 600,000 604,957 Royal Bank of Scotland Group, Sr. Unscd. Notes 2.55 9/18/15 725,000 726,248 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 1,210,000 a 1,337,684 Synchrony Financial, Sr. Unscd. Notes 3.00 8/15/19 565,000 569,997 Wells Fargo Bank & Company, Sub. Bonds 2.60 7/22/20 860,000 864,637 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Foreign/Governmental—2.8% Brazilian Government, Sr. Unscd. Bonds 4.88 1/22/21 520,000 537,940 Comision Federal de Electricidad, Sr. Unscd. Notes 4.88 1/15/24 1,230,000 b 1,283,812 Hungarian Development Bank, Govt. Gtd. Notes 6.25 10/21/20 645,000 b 723,954 Korea Development Bank, Sr. Unscd. Notes 2.25 8/7/17 1,200,000 1,215,330 Petroleos Mexicanos, Gtd. Notes 3.50 7/18/18 1,100,000 1,131,625 Portuguese Government, Unscd. Notes 5.13 10/15/24 605,000 b 640,726 Uruguayan Government, Sr. Unscd. Notes 4.50 8/14/24 520,000 549,900 Health Care—2.3% Anthem, Sr. Unscd. Notes 2.30 7/15/18 815,000 816,940 Becton Dickinson and Company, Sr. Unscd. Notes 2.68 12/15/19 900,000 907,412 Fresenius Medical Care US Finance II, Gtd. Notes 4.13 10/15/20 370,000 b 379,250 Medtronic, Gtd. Notes 2.50 3/15/20 1,190,000 b 1,197,797 Zimmer Biomet Holdings, Sr. Unscd. Notes 2.70 4/1/20 1,660,000 1,656,011 Industrial—.5% AECOM, Gtd. Notes 5.75 10/15/22 585,000 b 595,238 Waste Management, Gtd. Notes 6.10 3/15/18 365,000 406,828 Materials—.8% Freeport-McMoRan, Sr. Unscd. Notes 2.15 3/1/17 195,000 189,881 Freeport-McMoRan, Sr. Unscd. Notes 3.55 3/1/22 430,000 362,813 The Fund 15 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) Materials (continued) Glencore Funding, Gtd. Notes 2.50 1/15/19 580,000 b 567,928 Vale Overseas, Gtd. Notes 6.25 1/23/17 600,000 631,627 Residential Mortgage Pass-Through Ctfs.—.1% Credit Suisse First Boston Mortgage Securities, Ser. 2004-7, Cl. 6A1 5.25 10/25/19 76,003 77,464 GSR Mortgage Loan Trust, Ser. 2004-12, Cl. 2A2 2.48 12/25/34 146,344 a 140,368 Telecommunication Services—1.5% AT&T, Sr. Unscd. Notes 1.19 11/27/18 545,000 a 547,189 AT&T, Sr. Unscd. Notes 3.88 8/15/21 525,000 541,311 Digicel, Sr. Unscd. Notes 6.00 4/15/21 645,000 b 609,525 Frontier Communications, Sr. Unscd. Notes 8.75 4/15/22 505,000 503,422 Verizon Communications, Sr. Unscd. Notes 3.65 9/14/18 1,040,000 1,094,035 U.S. Government Agencies—2.4% Federal National Mortgage Association, Notes 0.88 8/28/17 5,100,000 d U.S. Government Agencies/ Mortgage-Backed—.0% Federal National Mortgage Association Gtd. Pass-Through Ctfs., REMIC, Ser. 2003-49, Cl. JE, 3.00%, 4/25/33 65,382 d 67,003 Government National Mortgage Association II: 7.00%, 12/20/30—4/20/31 7,206 8,790 7.50%, 11/20/29—12/20/30 7,496 9,288 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) Value ($) U.S. Government Securities—42.9% U.S. Treasury Notes: 0.25%, 5/15/16 120,000 119,991 0.75%, 1/15/17 40,735,000 c 40,875,047 1.50%, 12/31/18 7,185,000 7,266,392 1.75%, 10/31/18 4,670,000 c 4,768,145 2.63%, 1/31/18 37,845,000 c 39,515,516 Utilities—1.3% Dynegy, Gtd. Notes 6.75 11/1/19 425,000 b 440,937 Enel, Sub. Bonds 8.75 9/24/73 300,000 a,b 352,800 Exelon Generation, Sr. Unscd. Notes 6.20 10/1/17 515,000 561,827 Sempra Energy, Sr. Unscd. Notes 2.40 3/15/20 985,000 979,512 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 435,000 454,315 Total Bonds and Notes (cost $210,591,656) Short-Term Investments—.2% U.S. Treasury Bills: 0.04%, 8/13/15 370,000 e 369,997 0.04%, 10/29/15 135,000 e 134,976 Total Short-Term Investments (cost $504,983) Other Investment—1.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,604,614) 3,604,614 f The Fund 17 STATEMENT OF INVESTMENTS (continued) Investment of Cash Collateral for Securities Loaned—.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $378,400) 378,400 f Total Investments (cost $215,079,653) % Cash and Receivables (Net) .1 % Net Assets % REIT—Real Estate Investment Trust REMIC—Real Estate Mortgage Investment Conduit a Variable rate security—interest rate subject to periodic change. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At July 31, 2015, these securities were valued at $27,369,483 or 12.7% of net assets. c Security, or portion thereof, on loan.At July 31, 2015, the value of the fund’s securities on loan was $82,295,715 and the value of the collateral held by the fund was $84,729,441, consisting of cash collateral of $378,400 and U.S. Government & Agency securities valued at $84,351,041. d The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. e Held by or on behalf of a counterparty for open financial futures contracts. f Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) U.S. Government & Agencies 45.3 Short-Term/ Corporate Bonds 35.0 Money Market Investments 2.1 Asset/Mortgage-Backed 9.4 Residential Mortgage-Backed .1 Commercial Mortgage-Backed 5.2 Foreign/Governmental 2.8 † Based on net assets. See notes to financial statements. 18 STATEMENT OF FINANCIAL FUTURES July 31, 2015 Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 7/31/2015 ($) Financial Futures Long Australian 3 Year Bond 53 4,333,895 September 2015 11,717 U.S. Treasury 2 Year Notes 66 14,458,125 September 2015 (6,302 ) Financial Futures Short U.S. Treasury 10 Year Notes 136 17,331,500 September 2015 (21,227 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) See notes to financial statements. The Fund 19 STATEMENT OF OPTIONS WRITTEN July 31, 2015 Face Amount Covered by Contracts a Value ($) Call Options: Brazilian Real, October 2015 @ BRL 3.8 735,000 (9,476 ) Brazilian Real, October 2015 @ BRL 3.93 EUR 600,000 (16,616 ) Chilean Peso, September 2015 @ CLP 650 330,000 (13,660 ) Colombian Peso, August 2015 @ COP 2,650 220,000 (17,865 ) Hungarian Forint, September 2015 @ HUF 295 220,000 (1,040 ) Hungarian Forint, October 2015 @ HUF 302 220,000 (897 ) Indonesian Rupiah, September 2015 @ IDR 140 220,000 (1,450 ) Malaysian Ringgit, October 2015 @ MYR 3.95 215,000 (3,067 ) New Zealand Dollar, September 2015 @ NZD 1.16 AUD 490,000 (950 ) New Zealand Dollar, October 2015 @ NZD 1.15 AUD 290,000 (922 ) Norwegian Krone, August 2015 @ NOK 8.6 EUR 300,000 (13,671 ) Norwegian Krone, September 2015 @ NOK 9 EUR 290,000 (4,244 ) South African Rand, September 2015 @ ZAR 13 220,000 (3,600 ) South African Rand, October 2015 @ ZAR 13.5 220,000 (2,516 ) South Korean Won, August 2015 @ KRW 1,120 225,000 (9,044 ) 20 Face Amount Covered by Contracts a Value ($) Call Options (continued): South Korean Won, September 2015 @ KRW 1,130 500,000 (17,143 ) South Korean Won, September 2015 @ KRW 1,150 220,000 (4,642 ) Swedish Krona, October 2015 @ SEK 1.1 NOK 4,420,000 (2,215 ) Swiss Franc, September 2015 @ CHF 1.08 EUR 330,000 (1,308 ) Swiss Franc, October 2015 @ CHF 1.07 EUR 235,000 (2,189 ) Turkish Lira, September 2015 @ TRY 3.05 220,000 (551 ) Turkish Lira, October 2015 @ TRY 3.03 215,000 (2,369 ) Put Options: Brazilian Real, August 2015 @ BRL 2.8 225,000 0 Brazilian Real, August 2015 @ BRL 2.97 225,000 0 Brazilian Real, October 2015 @ BRL 3.04 215,000 (118 ) Brazilian Real, October 2015 @ BRL 3.47 EUR 600,000 (1,667 ) Colombian Peso, September 2015 @ COP 2,425 220,000 (2 ) New Zealand Dollar, August 2015 @ NZD 1.05 AUD 280,000 (12 ) New Zealand Dollar, September 2015 @ NZD 1.09 AUD 490,000 (2,170 ) The Fund 21 STATEMENT OF OPTIONS WRITTEN (continued) Face Amount Covered by Contracts a Value ($) Put Options (continued): New Zealand Dollar, October 2015 @ NZD 1.07 AUD 290,000 (887 ) Polish Zloty, October 2015 @ PLN 3.6 325,000 (1,642 ) South Korean Won, September 2015 @ KRW 1,080 500,000 (11 ) Swedish Krona, September 2015 @ SEK 1.03 NOK 2,600,000 (1,270 ) Swedish Krona, October 2015 @ SEK 1.02 NOK 4,420,000 (3,771 ) (premiums received $103,277) ) a Face amount denominated in U.S. Dollars unless otherwise indicated. AUD—Australian Dollar BRL—Brazilian Real CHF—Swiss Franc CLP—Chilean Peso COP—Colombian Peso EUR—Euro HUF—Hungarian Forint IDR—Indonesian Rupiah KRW—South Korean Won MYR—Malaysian Ringgit NOK—Norwegian Krone NZD—New Zealand Dollar PLN—Polish Zloty SEK—Swedish Krona TRY—Turkish Lira ZAR—South African Rand See notes to financial statements. 22 STATEMENT OF ASSETS AND LIABILITIES July 31, 2015 Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $82,295,715)—Note 1(c): Unaffiliated issuers 211,096,639 211,544,304 Affiliated issuers 3,983,014 3,983,014 Cash 101,761 Cash denominated in foreign currency 86,923 82,779 Dividends, interest and securities lending income receivable 904,302 Receivable for shares of Common Stock subscribed 36,550 Receivable for investment securities sold 36,099 Unrealized appreciation on forward foreign currency exchange contracts—Note 4 32,729 Prepaid expenses 21,551 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 115,765 Liability for securities on loan—Note 1(c) 378,400 Payable for shares of Common Stock redeemed 152,700 Outstanding options written, at value (premiums received $103,277)—See Statement of Options Written—Note 4 140,985 Payable for futures variation margin—Note 4 66,883 Payable for investment securities purchased 39,661 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 11,387 Accrued expenses 88,546 Net Assets ($) Composition of Net Assets ($): Paid-in capital 235,361,626 Accumulated distributions in excess of investment income—net (238,553 ) Accumulated net realized gain (loss) on investments (19,782,266 ) Accumulated net unrealized appreciation (depreciation) on investments, options transactions and foreign currency transactions [including ($15,812) net unrealized (depreciation) on financial futures] 407,955 Net Assets ($) Net Asset Value Per Share Class D Class P Net Assets ($) 215,323,366 425,396 Shares Outstanding 20,552,540 40,540 Net Asset Value Per Share ($) See notes to financial statements. The Fund 23 STATEMENT OF OPERATIONS Year Ended July 31, 2015 Investment Income ($): Income: Interest (net of $561 foreign taxes withheld at source) 4,203,171 Income from securities lending—Note 1(c) 17,985 Dividends; Affiliated issuers 2,083 Total Income Expenses: Management fee—Note 3(a) 1,153,499 Shareholder servicing costs—Note 3(b) 645,534 Professional fees 71,689 Directors’ fees and expenses—Note 3(c) 59,455 Registration fees 39,502 Prospectus and shareholders’ reports 37,585 Custodian fees—Note 3(b) 21,990 Loan commitment fees—Note 2 2,372 Miscellaneous 43,831 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (572,555 ) Less—reduction in fees due to earnings credits—Note 3(b) (194 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (211,824 ) Net realized gain (loss) on financial futures (599,309 ) Net realized gain (loss) on options transactions 57,809 Net realized gain (loss) on forward foreign currency exchange contracts 320,860 Net Realized Gain (Loss) ) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (2,027,874 ) Net unrealized appreciation (depreciation) on financial futures (131,048 ) Net unrealized appreciation (depreciation) on options transactions (37,708 ) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 7,410 Net Unrealized Appreciation (Depreciation) ) Net Realized and Unrealized Gain (Loss) on Investments ) Net Increase in Net Assets Resulting from Operations See notes to financial statements. 24 STATEMENT OF CHANGES IN NET ASSETS Year Ended July 31, 2015 2014 Operations ($): Investment income—net 2,720,531 3,159,043 Net realized gain (loss) on investments (432,464 ) (763,283 ) Net unrealized appreciation (depreciation) on investments (2,189,220 ) 2,232,989 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class D (3,634,599 ) (4,325,354 ) Class P (6,797 ) (10,725 ) Net realized gain on investments: Class D — (210,433 ) Class P — (424 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class D 31,692,922 54,755,229 Class P 42 74,862 Dividends reinvested: Class D 3,347,893 4,190,061 Class P 6,596 8,650 Cost of shares redeemed: Class D (59,414,428 ) (65,964,273 ) Class P (101,744 ) (360,095 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 243,760,030 250,973,783 End of Period Undistributed (distributions in excess of) investment income—net (238,553 ) 16,149 The Fund 25 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended July 31, 2015 2014 Capital Share Transactions: Class D Shares sold 3,001,602 5,145,554 Shares issued for dividends reinvested 317,356 393,499 Shares redeemed (5,630,699 ) (6,197,689 ) Net Increase (Decrease) in Shares Outstanding ) ) Class P Shares sold 4 7,023 Shares issued for dividends reinvested 624 812 Shares redeemed (9,592 ) (33,737 ) Net Increase (Decrease) in Shares Outstanding ) ) See notes to financial statements. 26 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Year Ended July 31, Class D Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 10.64 10.64 10.72 10.76 10.78 Investment Operations: Investment income—net a .12 .14 .16 .14 .23 Net realized and unrealized gain (loss) on investments (.11 ) .06 .02 .05 .06 Total from Investment Operations .01 .20 .18 .19 .29 Distributions: Dividends from investment income—net (.17 ) (.19 ) (.24 ) (.23 ) (.31 ) Dividends from net realized gain on investments — (.01 ) (.02 ) — — Total Distributions (.17 ) (.20 ) (.26 ) (.23 ) (.31 ) Net asset value, end of period 10.48 10.64 10.64 10.72 10.76 Total Return (%) .08 1.94 1.60 1.80 2.67 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .90 .89 .89 .90 .90 Ratio of net expenses to average net assets .65 .65 .69 .90 .90 Ratio of net investment income to average net assets 1.18 1.27 1.52 1.33 2.11 Portfolio Turnover Rate 94.92 175.95 109.51 b b 118.74 Net Assets, end of period ($ x 1,000) 215,323 243,233 250,171 250,850 261,652 a Based on average shares outstanding. b The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended July 31, 2013 and 2012 were 106.46% and 160.80%, respectively. See notes to financial statements. The Fund 27 FINANCIAL HIGHLIGHTS (continued) Year Ended July 31, Class P Shares 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 10.65 10.65 10.74 10.77 10.79 Investment Operations: Investment income—net a .12 .14 .16 .14 .23 Net realized and unrealized gain (loss) on investments (.12 ) .05 .00 b .06 .05 Total from Investment Operations — .19 .16 .20 .28 Distributions: Dividends from investment income—net (.16 ) (.18 ) (.23 ) (.23 ) (.30 ) Dividends from net realized gain on investments — (.01 ) (.02 ) — — Total Distributions (.16 ) (.19 ) (.25 ) (.23 ) (.30 ) Net asset value, end of period 10.49 10.65 10.65 10.74 10.77 Total Return (%) .00 c 1.79 1.56 1.85 2.65 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.04 1.01 .93 .95 .93 Ratio of net expenses to average net assets .70 .70 .74 .95 .93 Ratio of net investment income to average net assets 1.13 1.26 1.50 1.30 2.09 Portfolio Turnover Rate 94.92 175.95 109.51 d d 118.74 Net Assets, end of period ($ x 1,000) 425 527 803 1,153 1,047 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Amount represents less than .01%. d The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended July 31, 2013 and 2012 were 106.46% and 160.80%, respectively. See notes to financial statements. 28 NOTES TO FINANCIAL STATEMENTS NOTE 1—Significant Accounting Policies: Dreyfus Short Term Income Fund (the “fund”) is a separate non-diversified series of Dreyfus Investment Grade Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering three series, including the fund.The fund’s investment objective is to seek to maximize total return, consisting of capital appreciation and current income. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold without a sales charge.The fund is authorized to issue 800 million shares of $.001 par value Common Stock.The fund currently offers two classes of shares: Class D (500 million shares authorized) and Class P (300 million shares authorized).Class D and Class P shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). 30 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S.Treasury Bills), financial futures, options and forward foreign currency exchange contracts (“forward contracts”) are valued each business day by an independent pricing service (the “Service”) approved by the Company’s Board of Directors (the “Board”). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. The Fund 31 NOTES TO FINANCIAL STATEMENTS (continued) When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. 32 The following is a summary of the inputs used as of July 31, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed — 20,217,959 — Commercial Mortgage-Backed — 11,231,561 — Corporate Bonds † — 75,547,014 — Foreign Government — 6,083,287 — Mutual Funds 3,983,014 — — Residential Mortgage-Backed — 217,832 — U.S. Government Agencies/ Mortgage-Backed — 5,196,587 — U.S. Treasury — 93,050,064 — Other Financial Instruments: Financial Futures †† 11,717 — — Forward Foreign Currency Exchange Contracts †† — 32,729 — Liabilities ($) Other Financial Instruments: Financial Futures †† (27,529 ) — — ) Forward Foreign Currency Exchange Contracts †† — (11,387 ) — ) Options Written — (140,985 ) — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) At July 31, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities.The fund is entitled to receive all dividends, interest 34 and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended July 31, 2015, The Bank of New York Mellon earned $4,372 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended July 31, 2015 were as follows: Affiliated Investment Value Value Net Company 7/31/2014 ($) Purchases ($) Sales ($) 7/31/2015 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 1,493,113 72,984,290 70,872,789 3,604,614 1.7 Dreyfus Institutional Cash Advantage Fund 1,149,200 66,440,250 67,211,050 378,400 .2 Total 139,424,540 (e) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended July 31, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended July 31, 2015, the fund did not incur any interest or penalties. Each tax year in the four-year period ended July 31, 2015 remains subject to examination by the Internal Revenue Service and state taxing authorities. At July 31, 2015, the components of accumulated earnings on a tax basis were as follows: accumulated capital losses $18,808,729 and unrealized depreciation $565,582. In addition, the fund deferred for tax purposes late year ordinary losses of $238,553 to the first day of the following fiscal year. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to July 31, 2015. If not applied, $4,178,299 of the carryover expires in fiscal year 2016, $5,740,844 expires in fiscal 36 year 2017 and $4,860,107 expires in fiscal year 2018. The fund has $962,865 of post-enactment short-term capital losses and $3,066,614 of post-enactment long-term capital losses which can be carried forward for an unlimited period. The tax character of distributions paid to shareholders during the fiscal periods ended July 31, 2015 and July 31, 2014 were as follows: ordinary income $3,641,396 and $4,546,936, respectively. During the period ended July 31, 2015, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization of premiums, paydown gains and losses on mortgage-backed securities, consent fees, a capital loss carryover expiration and foreign currency transactions, the fund increased accumulated undistributed investment income-net by $666,163, increased accumulated net realized gain (loss) on investments by $6,736,802 and decreased paid-in capital by $7,402,965. Net assets and net asset value per share were not affected by this reclassification. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 8, 2014, the unsecured credit facility with Citibank, N.A. was $265 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended July 31, 2015, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .50% of the value of the The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) fund’s average daily net assets and is payable monthly. Dreyfus has contractually agreed, from August 1, 2014 through December 1, 2015, to waive receipt of its fees and/or assume the direct expenses of the fund, so that the expenses of neither class (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed .45% of the value of the fund’s average daily net assets. The reduction in expenses, pursuant to the undertaking, amounted to $572,555 during the period ended July 31, 2015. (b) Under the Shareholder Services Plan, the fund pays the Distributor at an annual rate of .20% of the value of the average daily net assets of Class D shares and .25% of the value of the average daily net assets of Class P shares for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended July 31, 2015, Class D and Class P shares were charged $460,498 and $1,127 respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended July 31, 2015, the fund was charged $95,475 for transfer agency services and $4,524 38 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $191. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended July 31, 2015, the fund was charged $21,990 pursuant to the custody agreement. The fund compensates The Bank of New York Mellon under a shareholder redemption draft processing agreement for providing certain services related to the fund’s check writing privilege. During the period ended July 31, 2015, the fund was charged $1,707 pursuant to the agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $3. During the period ended July 31, 2015, the fund was charged $11,591 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $91,995, Shareholder Services Plan fees $36,816, custodian fees $12,015, Chief Compliance Officer fees $4,225 and transfer agency fees $14,055, which are offset against an expense reimbursement currently in effect in the amount of $43,341. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities, forward contracts, financial futures and options transactions during the period ended July 31, 2015, amounted to $215,949,337 and $242,047,844, respectively. The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset.The fund enters into International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively,“Master Agreements”) with its OTC derivative contract counterparties in order to, among other things, reduce its credit risk to counterparties. Master Agreements include provisions for general obligations, representations, collateral and events of default or termination. Under a Master Agreement, the fund may offset with the counterparty certain derivative financial instrument’s payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. Each type of derivative instrument that was held by the fund during the period ended July 31, 2015 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments.The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations.When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations.There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. Financial futures open at July 31, 2015 are set forth in the Statement of Financial Futures. Options Transactions: The fund purchases and writes (sells) put and call options to hedge against changes in foreign currencies or as a substitute for an investment. The fund is subject to market risk and cur- 40 rency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying financial instrument at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss if the price of the financial instrument decreases between those dates. As a writer of an option, the fund has no control over whether the underlying financial instrument may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the financial instrument underlying the written option.There is a risk of loss from a change in value of such options which may exceed the related premiums received.This risk is mitigated by Master Agreements between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s The Fund 41 NOTES TO FINANCIAL STATEMENTS (continued) exposure to the counterparty.The Statement of Operations reflects any unrealized gains or losses which occurred during the period as well as any realized gains or losses which occurred upon the expiration or closing of the option transaction. The following summarizes the fund’s call/put options written during the period ended July 31, 2015: Options Terminated Premiums Net Realized Options Written: Received ($) Cost ($) Gain ($) Contracts outstanding July 31, 2014 — Contracts written 268,499 Contracts terminated: Contracts closed 149,623 107,413 42,210 Contracts expired 15,599 — 15,599 Total contracts terminated 165,222 107,413 57,809 Contracts outstanding July 31, 2015 Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments.The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is 42 generally limited to the unrealized gain on each open contract.This risk is mitigated by Master Agreements between the fund and the counter-party and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open forward contracts at July 31, 2015: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Bank of America Polish Zloty, Expiring 9/30/2015 440,000 118,032 116,431 (1,601 ) Citigroup Chilean Peso, Expiring 9/30/2015 104,180,000 157,837 153,609 (4,228 ) Indian Rupee, Expiring 9/30/2015 31,450,000 485,639 484,644 (995 ) Indonesian Rupiah, Expiring 9/30/2015 2,935,310,000 213,702 214,321 619 Goldman Sachs International Australian Dollar, Expiring 8/28/2015 210,000 152,809 153,236 427 Polish Zloty, Expiring 9/30/2015 840,000 225,338 222,278 (3,060 ) JP Morgan Chase Bank Mexican New Peso, Expiring 9/30/2015 4,910,000 303,002 303,276 274 Morgan Stanley Capital Services Mexican New Peso, Expiring 9/30/2015 2,630,000 160,803 162,447 1,644 UBS Norwegian Krone, Expiring 8/28/2015 2,480,000 304,504 303,412 (1,092 ) The Fund 43 NOTES TO FINANCIAL STATEMENTS (continued) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: Bank of America Euro, Expiring 8/28/2015 10,000 11,026 10,986 40 Swiss Franc, Expiring 8/28/2015 830,000 862,992 859,769 3,223 Barclays Bank Euro, Expiring 8/28/2015 17,000 18,749 18,677 72 Citigroup Colombian Peso, Expiring 9/30/2015 863,940,000 317,508 298,855 18,653 Malaysian Ringgit, Expiring 9/30/2015 420,000 109,003 109,260 (257 ) South Korean Won, Expiring 9/30/2015 371,980,000 318,050 317,302 748 Credit Suisse International Euro, Expiring 8/28/2015 7,000 7,720 7,691 29 Deutsche Bank Hungarian Forint, Expiring 9/30/2015 47,160,000 169,063 168,438 625 Goldman Sachs International Euro, Expiring 8/28/2015 15,000 16,543 16,480 63 Singapore Dollar, Expiring 8/28/2015 460,000 335,938 335,010 928 Turkish Lira, Expiring 9/30/2015 300,000 106,167 106,321 (154 ) HSBC New Zealand Dollar, Expiring 8/28/2015 480,000 317,743 316,092 1,651 44 Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales (continued): JP Morgan Chase Bank Indian Rupee, Expiring 9/30/2015 11,030,000 171,026 169,972 1,054 Peruvian New Sol, Expiring 10/19/2015 4,260,000 1,318,722 1,318,709 13 South African Rand, Expiring 9/30/2015 8,230,000 644,187 643,428 759 Morgan Stanley Capital Services Hungarian Forint, Expiring 9/30/2015 95,100,000 340,915 339,662 1,253 UBS Canadian Dollar, Expiring 8/28/2015 200,000 153,500 152,893 607 Euro, Expiring 8/28/2015 11,000 12,132 12,085 47 Gross Unrealized Appreciation Gross Unrealized Depreciation ) The following tables show the fund’s exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Fair value of derivative instruments as of July 31, 2015 is shown below: Derivative Derivative Assets ($) Liabilities ($) Foreign exchange risk 1 32,729 Foreign exchange risk (152,372 ) Interest rate risk 3 11,717 Interest rate risk 3 (27,529 ) Gross fair value of derivatives contracts ) Statement of Assets and Liabilities location: 1 Unrealized appreciation (depreciation) on forward foreign currency exchange contracts. 2 Outstanding options written, at value. 3 Includes cumulative appreciation (depreciation) on financial futures as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. The Fund 45 NOTES TO FINANCIAL STATEMENTS (continued) The effect of derivative instruments in the Statement of Operations during the period ended July 31, 2015 is shown below: Amount of realized gain (loss) on derivatives recognized in income ($) Financial Options Forward Underlying risk Futures 4 Transactions 5 Contracts 6 Total Interest rate (599,309 ) — — ) Foreign exchange — 57,809 320,860 Total ) ) Change in unrealized appreciation (depreciation) on derivatives recognized in income ($) Financial Options Forward Underlying risk Futures 7 Transactions 8 Contracts 9 Total Interest rate (131,048 ) — — ) Foreign exchange — (37,708 ) 7,410 ) Total ) ) ) Statement of Operations location: 4 Net realized gain (loss) on financial futures. 5 Net realized gain (loss) on options transactions. 6 Net realized gain (loss) on forward foreign currency exchange contracts. 7 Net unrealized appreciation (depreciation) on financial futures. 8 Net unrealized appreciation (depreciation) on options transactions. 9 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. The provisions of ASC Topic 210 “Disclosures about Offsetting Assets and Liabilities” require disclosure on the offsetting of financial assets and liabilities.These disclosures are required for certain investments, including derivative financial instruments subject to Master Agreements which are eligible for offsetting in the Statement of Assets and Liabilities and require the fund to disclose both gross and net information with respect to such investments. For financial reporting purposes, the fund does not offset derivative assets and derivative liabilities that are subject to Master Agreements in the Statement of Assets and Liabilities. At July 31, 2015, derivative assets and liabilities (by type) on a gross basis are as follows: Derivative Financial Instruments: Assets ($) Liabilities ($) Financial futures 11,717 (27,529 ) Options — (140,985 ) Forward contracts 32,729 (11,387 ) Total gross amount of derivative assets and liabilities in the Statement of Assets and Liabilities 44,446 (179,901 ) 46 Derivative Financial Instruments (continued): Assets ($) Liabilities ($) Derivatives not subject to Master Agreements (11,746 ) 27,529 Total gross amount of assets and liabilities subject to Master Agreements 32,700 (152,372 ) The following tables present derivative assets and liabilities net of amounts available for offsetting under Master Agreements and net of related collateral received or pledged, if any, as of July 31, 2015: † Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount of Counterparty Assets ($) 1 for Offset ($) Received ($) Assets ($) Bank of America 3,263 (1,601 ) — 1,662 Barclays Bank 72 (72 ) — — Citigroup 20,020 (13,493 ) — 6,527 Deutsche Bank 625 (625 ) — — Goldman Sachs International 1,418 (1,418 ) — — HSBC 1,651 — — 1,651 JP Morgan Chase Bank 2,100 (2,100 ) — — Morgan Stanley Capital Services 2,897 — — 2,897 UBS 654 (654 ) — — Total ) — Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount of Counterparty Liabilities ($) 1 for Offset ($) Pledged ($) Liabilities ($) Bank of America (1,601 ) 1,601 — — Barclays Bank (5,284 ) 72 — (5,212 ) Citigroup (13,493 ) 13,493 — — Deutsche Bank (39,688 ) 625 — (39,063 ) Goldman Sachs International (3,336 ) 1,418 — (1,918 ) JP Morgan Chase Bank (70,724 ) 2,100 — (68,624 ) UBS (18,246 ) 654 — (17,592 ) Total ) — ) 1 Absent a default event or early termination, OTC derivative assets and liabilities are presented at gross amounts and are not offset in the Statement of Assets and Liabilities. † See Statement of Investments for detailed information regarding collateral held for open financial futures contracts. The Fund 47 NOTES TO FINANCIAL STATEMENTS (continued) The following summarizes the average market value of derivatives outstanding during the period ended July 31, 2015: Average Market Value ($) Interest rate financial futures 38,934,586 Foreign currency options contracts 18,224 Interest rate options contracts 10,656 Forward contracts 6,270,397 At July 31, 2015, the cost of investments for federal income tax purposes was $216,079,334; accordingly, accumulated net unrealized depreciation on investments was $552,016, consisting of $1,402,381 gross unrealized appreciation and $1,954,397 gross unrealized depreciation. 48 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Directors Dreyfus Short Term Income Fund We have audited the accompanying statement of assets and liabilities, including the statements of investments, financial futures and options written, of Dreyfus Short Term Income Fund (one of the series comprising Dreyfus Investment Grade Funds, Inc.) as of July 31, 2015, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended.These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of July 31, 2015 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Short Term Income Fund at July 31, 2015, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. The Fund 49 IMPORTANT TAX INFORMATION (Unaudited) The fund hereby reports 83.03% of ordinary income dividends paid during the fiscal year ended July 31, 2015 as qualifying “interest-related dividends”. 50 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on July 22-23, 2015, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, a majority of whom are not “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board also considered Dreyfus’ extensive administrative, accounting and compliance infrastructures. The Fund 51 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended May 31, 2015, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was at or below the Performance Group median for all periods except for the three-year period when it was above the median, and above the Performance Universe median for all periods except for the one- and two-year periods when it was below the median.The Board also noted that the fund’s yield was above the Performance Group and Performance Universe medians for all periods ended May 31 (ranking highest in the Performance Group in one of the periods). Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was above the Expense Group median, the fund’s actual management fee was below the Expense 52 Group and Expense Universe medians and the fund’s total expenses were above the Expense Group and Expense Universe medians. Dreyfus representatives noted that Dreyfus has contractually agreed to waive receipt of its fees and/or assume the expenses of the fund, until December 1, 2015, so that annual direct fund operating expenses (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 0.45% of the fund’s average daily net assets. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also noted the expense limitation arrangement and its effect on the profitability of Dreyfus and its affiliates.The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the The Fund 53 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered, on the advice of its counsel, the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with the fund’s overall performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. 54 The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus. The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined to renew the Agreement. The Fund 55 BOARD MEMBERS INFORMATION (Unaudited) INDEPENDENT BOARD MEMBERS Joseph S. DiMartino (71) Chairman of the Board (1995) Principal Occupation During Past 5Years: • Corporate Director and Trustee (1995-present) Other Public Company Board Memberships During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997-present) • The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000-2010) No. of Portfolios for which Board Member Serves: ————— Francine J. Bovich (63) Board Member (2015) † Principal Occupation During Past 5Years: • Trustee,The Bradley Trusts, private trust funds (2011-present) • Managing Director, Morgan Stanley Investment Management (1993-2010) Other Public Company Board Membership During Past 5Years: • Annaly Capital Management, Inc., Board Member (May 2014-present) No. of Portfolios for which Board Member Serves: 82 † Francine J. Bovich was elected as a Board Member on April 30, 2015. ————— Nathan Leventhal (72) Board Member (2009) Principal Occupation During Past 5Years: • President Emeritus of Lincoln Center for the Performing Arts (2001-present) • Chairman of the Avery Fisher Artist Program (1997-2014) • Commissioner, NYC Planning Commission (2007-2011) Other Public Company Board Membership During Past 5Years: • Movado Group, Inc., Director (2003-present) No. of Portfolios for which Board Member Serves: 52 56 Robin A. Melvin (51) Board Member (2014) Principal Occupation During Past 5Years: • Co-chairman, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2014-present; board member since 2013) • Director, Boisi Family Foundation, a private family foundation that supports youth-serving orga- nizations that promote the self sufficiency of youth from disadvantaged circumstances (1995-2012) No. of Portfolios for which Board Member Serves: ————— Roslyn M. Watson (65) Board Member (2014) Principal Occupation During Past 5Years: • Principal,Watson Ventures, Inc., a real estate investment company (1993-present) No. of Portfolios for which Board Member Serves: 68 ————— Benaree Pratt Wiley (69) Board Member (2009) Principal Occupation During Past 5Years: • Principal,The Wiley Group, a firm specializing in strategy and business development (2005-present) Other Public Company Board Membership During Past 5Years: • CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008-present) No. of Portfolios for which Board Member Serves: 68 The Fund 57 BOARD MEMBERS INFORMATION (Unaudited) (continued) INTERESTED BOARD MEMBERS J. Charles Cardona (59) Board Member (2014) Principal Occupation During Past 5Years: • President and a Director of the Manager (2008-present), Chairman of the Distributor (2013- present; previously, Executive Vice President, 1997-2013), President of Dreyfus Institutional Services Division No. of Portfolios for which Board Member Serves: 38 J. Charles Cardona is deemed to be an “interested person” (as defined under the Act) of the Company as a result of his affiliation with The Dreyfus Corporation. ————— Gordon J. Davis (73) Board Member (2012) Principal Occupation During Past 5Years: • Partner in the law firm of Venable LLP (2012-present) • Partner in the law firm of Dewey & LeBoeuf LLP (1994-2012) Other Public Company Board Membership During Past 5Years: • Consolidated Edison, Inc., a utility company, Director (1997-2014) • The Phoenix Companies, Inc., a life insurance company, Director (2000-2014) No. of Portfolios for which Board Member Serves: 64 Gordon J. Davis is deemed to be an “interested person” (as defined under the Act) of the Company as a result of his affiliation with Venable LLP, which provides legal services to the Company. ————— Isabel P. Dunst (68) Board Member (2014) Principal Occupation During Past 5Years: • Of Counsel to the law firm of Hogan Lovells LLP (2015-present; previously, Partner, 1990-2014) No. of Portfolios for which Board Member Serves: 38 Isabel P. Dunst is deemed to be an “interested person” (as defined under the Act) of the Company as a result of her affiliation with Hogan Lovells LLP, which provides legal services to BNY Mellon and certain of its affiliates. ————— Once elected all Board Members serve for an indefinite term, but achieve Emeritus status upon reaching age 80.The address of the Board Members and Officers is c/o The Dreyfus Corporation, 200 Park Avenue, New York, New York 10166. Additional information about the Board Members is available in the fund’s Statement of Additional Information which can be obtained from Dreyfus free of charge by calling this toll free number: 1-800-DREYFUS. Clifford L. Alexander, Jr., Emeritus Board Member Whitney I. Gerard, Emeritus Board Member George L. Perry, Emeritus Board Member 58 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009, Chairman of Dreyfus Transfer, Inc., an affiliate of the Manager and the transfer agent of the funds, since May 2011 and Executive Vice President of the Distributor since June 2007. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 69 investment companies (comprised of 145 portfolios) managed by the Manager. He is 56 years old and has been an employee of the Manager since February 1988. JOHN PAK, Chief Legal Officer since March 2013. Deputy General Counsel, Investment Management, of BNY Mellon since August 2014; Chief Legal Officer of the Manager since August 2012; from March 2005 to July 2012, Managing Director of Deutsche Bank, Deputy Global Head of Deutsche Asset Management Legal and Regional Head of Deutsche Asset Management Americas Legal. He is an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since August 2012. JANETTE E. FARRAGHER, Vice President and Secretary since December 2011. Assistant General Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. She is 52 years old and has been an employee of the Manager since February 1984. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. She is 42 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon and Secretary of the Manager, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. She is 59 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 53 years old and has been an employee of the Manager since June 2000. JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since February 1991. MAUREEN E. KANE, Vice President and Assistant Secretary since April 2015. Managing Counsel of BNY Mellon since July 2014; from October 2004 until July 2014, General Counsel, and from May 2009 until July 2014, Chief Compliance Officer of Century Capital Management. She is an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. She is 53 years old and has been an employee of the Manager since July 2014. The Fund 59 OFFICERS OF THE FUND (Unaudited) (continued) SARAH S. KELLEHER, Vice President and Assistant Secretary since April 2014. Senior Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager; from August 2005 to March 2013, Associate General Counsel of Third Avenue Management. She is 39 years old and has been an employee of the Manager since March 2013. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Senior Managing Counsel of BNY Mellon, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director – Mutual Fund Accounting of the Manager, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 56 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 56 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since April 1991. ROBERT S. ROBOL, Assistant Treasurer since August 2005. Senior Accounting Manager – Fixed Income Funds of the Manager, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since June 1989. ROBERT SVAGNA, Assistant Treasurer since August 2005. Senior Accounting Manager – Equity Funds of the Manager, and an officer of 70 investment companies (comprised of 170 portfolios) managed by the Manager. He is 48 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (70 investment companies, comprised of 170 portfolios). He is 58 years old and has served in various capacities with the Manager since 1980, including manager of the firm’s Fund Accounting Department from 1997 through October 2001. 60 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that Joseph S. DiMartino , a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). Joseph S. DiMartino is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $116,082 in 2014 and $118,983 in 2015. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $36,360 in 2014 and $18,819 in 2015. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $0 in 2014 and $0 in 2015. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $18,656 in 2014 and $16,213 in 2015. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held, and (iv) determination of Passive Foreign Investment Companies. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $0 in 2014 and $0 in 2015. (d) All Other Fees . The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $8,538 in 2014 and $20,233 in 2015. [These services consisted of a review of the Registrant's anti-money laundering program]. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $0 in 2014 and $0 in 2015. (e)(1) Audit Committee Pre-Approval Policies and Procedures . The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. (g) Non-Audit Fees . The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $34,872,077 in 2014 and $20,657,748 in 2015. (h) Auditor Independence . The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. [CLOSED-END FUNDS ONLY] Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End ManagementInvestment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies andAffiliated Purchasers. Not applicable. [CLOSED-END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Grade Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: September 23, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: September 23, 2015 By: /s/ James Windels James Windels, Treasurer Date: September 23, 2015 EXHIBIT INDEX (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
